ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_10_FR.txt. OPINION DISSIDENTE DE M. ODA

[Traduction]

I.

IL.

JL.

TABLE DES MATIÈRES

330

Paragraphes

OBSERVATIONS LIMINAIRES: POURQUOI JE M’OPPOSE À LA DECISION DE
LA COUR DE DONNER UN AVIS EN RÉPONSE À LA DEMANDE FORMULÉE
PAR L’ ASSEMBLEE GENERALE DANS SA RÉSOLUTION 49/75 K EN L’ESPÈCE

1) Le caractère inadéquat de la question posée par l’Assemblée
générale dans la résolution par laquelle elle sollicite un avis
consultatif

2) L’absence d’un consensus significatif des Etats Membres des
Nations Unies sur une demande ne comportant pas d’exposé
des motifs approprié

Tableau I

UN ASPECT DU DÉSARMEMENT NUCLÉAIRE: LES EFFORTS DÉPLOYÉS EN
VAIN DURANT PLUSIEURS DÉCENNIES POUR ABOUTIR À UNE CONVENTION
INTERDISANT EN TOUTES CIRCONSTANCES LE RECOURS OU LA MENACE
DU RECOURS AUX ARMES NUCLÉAIRES » QUI SONT DIRECTEMENT À L’ORI-
GINE DE LA DEMANDE D’AVIS

1) Déclaration sur le non-recours aux armes nucléaires ou l’inter-
diction des armes nucléaires

Tableau I

2) Les résolutions concernant la convention sur [interdiction de
l'utilisation des armes nucléaires adoptées entre 1982 et 1995
Tableau IIT

UN AUTRE ASPECT DU DÉSARMEMENT NUCLÉAIRE: LE DÉSARMEMENT
NUCLÉAIRE A L’EPOQUE DE LA GUERRE FROIDE ET LA VOIE MENANT À LA
CONCLUSION DU TRAITÉ SUR LA NON-PROLIFÉRATION

1) La course aux armes nucléaires et le contrôle des armes nu-
cléaires à l’époque de la guerre froide; l’adoption du traité sur
la non-prolifération

a) Le désarmement nucléaire
b) Le clivage entre les Etats dotés d’armes nucléaires et les
Etats qui n’en détiennent pas

2) Perpétuation du régime du TNP

a) Traité sur la non-prolifération
b) Prorogation pour une durée indéfinie du traité sur la non-
prolifération

Tableau IV

1-14

15-25

15-19

20-25

26-42

26-33
26-30

31-33
34-41
34-36

37-41

108
IV.

MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 331

3) Signification du régime du TNP dans une période où la doctrine

de la dissuasion militaire est toujours en vigueur 42

Tableau V
CONCLUSIONS 43-54
1) Réexamen de la demande d’avis consultatif soumise à la Cour

par l’Assemblée générale ; 43-46
2) Réle de la fonction consultative et pouvoir discrétionnaire de la

Cour de refuser de donner un avis consultatif 47-51
3) Conclusions 52-54

. OBSERVATIONS SUPPLEMENTAIRES CONCERNANT MA POSITION VIS-A-VIS

DU PARAGRAPHE 2 DU DISPOSITIF DU PRESENT AVIS CONSULTATIF 55

109
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 332

I. OBSERVATIONS LIMINAIRES: POURQUOI JE M’OPPOSE À LA DÉCISION DE
LA COUR DE DONNER UN AVIS EN RÉPONSE À LA DEMANDE FORMULÉE PAR
L’ASSEMBLEE GÉNÉRALE DANS SA RESOLUTION 49/75 K EN L’ESPECE

1. Seul juge à avoir voté contre le paragraphe 1 du dispositif de l’avis
de la Cour, j'aimerais affirmer ma ferme conviction que la Cour aurait
dû, pour des raisons d’opportunité et de réserve judiciaires, user de
son pouvoir discrétionnaire en la matière et s’abstenir de donner un avis
en réponse à la demande d’avis consultatif présentée par l’Assemblée
générale des Nations Unies conformément à sa résolution 49/75K du
15 décembre 1994. Je note avec regret que les conclusions auxquelles la
Cour est parvenue ne me paraissent pas constituer des réponses sur le
fond ou nettes aux questions que l’Assemblée générale entendait soulever
par le biais de sa résolution et suscitent des doutes quant à la crédibilité
de la Cour.

1) Le caractère inadéquat de la question posée par l’Assemblée générale
dans la résolution par laquelle elle sollicite un avis consultatif

2. (La demande formulée dans la résolution 49/75 K.) La question
posée à la Cour par l’Assemblée générale dans la résolution 49/75 K, au
titre du point de l’ordre du jour intitulé «Désarmement général et com-
plet», paraît étrange. Elle est libellée dans les termes ci-après:

«Is the threat or use of nuclear weapons in any circumstance per-
mitted under international law?»

(Le texte français se lit comme suit: «Est-il permis en droit inter-
national de recourir à la menace ou a l’emploi d’armes nucléaires en
toute circonstance?»)

Dans son avis, la Cour reléve la différence existant entre les textes
anglais et frangais de la demande et précise que «la Cour n’estime pas
nécessaire de se prononcer sur les divergences possibles» (avis consultatif,
par. 20). Il faut noter cependant que la résolution, qui a pour origine le
projet de résolution A/C.1/49/L.36 (original: anglais) rédigé et présenté
par l'Indonésie (au nom des Etats Membres de l’Organisation des Nations
Unies qui sont membres du mouvement des pays non alignés), a été
rédigée en anglais et qu’à la Première Commission, qui a adopté ce projet
de résolution à la quarante-neuvième session (1994), aucun délégué n’a
soulevé d’objections au sujet de la teneur de ce texte original anglais. De
plus, il semblerait, si l’on se reporte aux procès-verbaux de séance,
qu'aucun délégué francophone n’a soulevé de question à propos du texte
de la traduction française. Mon analyse se fondera donc sur le texte
anglais.

3. (La demande a été présentée à la Cour moins pour connaître son
avis que pour l’amener à entériner un prétendu axiome juridique.) Il est
évident que, en posant cette question à la Cour, l’Assemblée générale —
ou ceux des Etats qui ont pris l’initiative de rédiger la demande d'avis —

110
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 333

ne s’est jamais attendue qu’elle tranche la question par laffirmative et
déclare: « Oui, il est permis en droit international de recourir à la menace
ou à l'emploi d’armes nucléaires en toute circonstance [ou, dans toutes les
circonstances].» Si cela est exact, il s'ensuit qu’en réalité l’Assemblée
générale s’attendait simplement que la Cour réponde: «Non, il n'est pas
permis en droit international de recourir à la menace ou à l’emploi
d’armes nucléaires en toute circonstance.» En posant la ques-
tion que l’on sait, l’Assemblée générale souhaitait rien de moins que d’en-
tendre la Cour faire sienne cette dernière conclusion.

La Cour ayant été simplement priée en l’espèce de donner un avis qui
entérinerait ce qui, aux yeux de l’Assemblée générale, constitue un axiome
juridique reconnaissant qu’«il n’est pas permis en droit international de
recourir à la menace ou à l’emploi d'armes nucléaires en toute circons-
tance», je ne sais pas vraiment si la demande d’avis constitue bien une
demande d’avis consultatif au sens du paragraphe 1 de l’article 96 de la
Charte des Nations Unies. Au cours de l’histoire de sa fonction consul-
tative, la Cour n’a jamais été prise d’entériner ou d’approuver ce que
l'Assemblée générale ou le Conseil de sécurité considérait comme un véri-
table axiome juridique sous la forme d’une demande d’avis consultatif.

La formulation de la question posée par l’Assemblée générale ne man-
que pas de susciter des interrogations. Cependant, la Cour a reformulé la
question pour qu’elle se lise ainsi, comme indiqué au paragraphe 20 de
Pavis: «[La question posée] ... l’a été avec un objectif clair: déterminer ce
qu’il en est de la licéité ou de l’illicéité de la menace ou de l'emploi
d'armes nucléaires» (les italiques sont de moi). En outre, elle a implicite-
ment reformulé la question comme suit: si les armes nucléaires ne sont
pas totalement interdites, dans quelles circonstances la menace ou l’emploi
d’armes nucléaires sont-ils considérés comme licites ou permis?

4. {Le manque de clarté de la notion de «menace » en relation avec les
armes nucléaires.) Je tiens également à relever que les mots «la menace
d’armes nucléaires» ne sont pas clairement définis dans la demande
et n’ont peut-être pas été compris de manière univoque par les Etats
Membres qui ont appuyé la résolution. Un point important semble avoir
été passé sous silence dans la demande, à savoir la possibilité que les
armes nucléaires puissent être considérées comme constituant «une me-
nace» par le simple fait d’être en la possession d’un Etat ou d’être fabri-
quées par un Etat, étant donné que l'expression «/a menace ou l'emploi
des armes nucléaires» (les italiques sont de moi) a été utilisée pour la pre-
mière fois dans la demande, alors que l’expression «l’utilisation ou la
menace de l'utilisation des armes nucléaires» (les italiques sont de moi)
était employée depuis longtemps dans les résolutions des Nations Unies.
Selon moi, il était tout à fait possible, au moment de la formulation de la
demande, que certains Etats Membres de l’Organisation des Nations
Unies estimaient que le fait méme de «posséder» ou de «fabriquer» des
armes nucléaires constituait une «menace». Autrement dit, la demande
aurait pu être rédigée par certains Etats entièrement acquis à la notion
sans équivoque de l’illicéité des armes nucléaires en tant que telles.

111
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 334

5. (Histoire politique de la demande.) Qu'est-ce qui a bien pu donner
lieu à cette demande mal formulée et mal comprise? Je me propose d’ana-
lyser en détail cette question et je voudrais souligner un point: bien que la
Cour ait déclaré qu’elle «ne prendrafit] pas en considération ... les ori-
gines ou l’histoire politique de la demande, ou la répartition des voix lors
de l'adoption de la résolution» (avis consultatif, par. 16; les italiques sont
de moi), il me paraît indiqué et indispensable d’examiner pourquoi et
dans quelles circonstances la présente demande a été soumise à la Cour
en application de la résolution 49/75K en 1994, et qui — au sein de
l'Organisation des Nations Unies ou en dehors d’elle —- est à l’origine de
cette demande. C’est pourquoi, je me propose d’analyser l’histoire de la
demande et la façon dont certaines décisions pertinentes ont été prises
par l’Assemblée générale.

2) L'absence d'un consensus significatif des Etats Membres
des Nations Unies sur une demande ne comportant
pas d’exposé des motifs approprié

6. (La première tentative en 1993.) Ce n’est qu’en 1994 que l’Assem-
blée générale a soulevé la question de savoir quel était le droit internatio-
nal existant concernant les armes nucléaires en général, alors que la
découverte, la mise au point et la possession des armes nucléaires, ainsi
que la menace de leur emploi, n’avaient cessé au cours des cinquante der-
niéres années, depuis 1945, d’étre un motif de profonde préoccupation
politique pour la communauté internationale.

Cependant, avant l’adoption de la résolution 49/75K par l’Assemblée
générale à sa quarante-neuvième session (1994), l’idée de solliciter l’avis de
la Cour sur le droit international existant concernant les armes nucléaires
avait été avancée à la quarante-huitième session (1993) au titre du point de
l’ordre du jour intitulé: «Désarmement général et complet» (ce point datait
de la vingt-sixième session (1971) de l’Assemblée générale), lorsque l’Indo-
nésie a présenté à la Première Commission, le 9 novembre 1993, un projet
de résolution au nom du mouvement des pays non alignés, intitulé:
«Demande d’avis consultatif à la Cour internationale de justice sur la léga-
lité de la menace ou de l’emploi de l’arme nucléaire» (A/C.1/48/L.25).

En fait, à peine quelques mois auparavant, l'Organisation mondiale de
la Santé avait présenté une demande d’avis consultatif à la Cour
(WHA46.60), comme cela était signalé dans ce projet de résolution indo-
nésien.

Le 19 novembre 1993, les auteurs dudit projet de résolution ont décidé
de ne pas demander qu’il soit mis aux voix, sans donner la moindre expli-
cation à ce sujet. Toutefois, l’année suivante, l’Assemblée générale a été
saisie à sa quarante-neuvième session (1994) d’un projet de résolution
d’une teneur analogue.

7. (Le mouvement des pays non alignés.) A propos de ce point, il faut
signaler une des décisions prises à la onzième conférence ministérielle du
mouvement des pays non alignés qui s’était tenue au Caire en mai-juin

112
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 335

1994. La conférence devait aborder une gamme très étendue de sujets.
Dans son document final concernant «Le désarmement et la sécurité
internationale», on peut lire ceci:

«69. Les ministres ont décidé de soumettre à nouveau et de faire
mettre aux voix la résolution demandant que la Cour internationale
de Justice donne un avis consultatif, pendant la quarante-neuvième
session de l’Assemblée générale, sur la légalité de l'emploi et de la
menace de l'emploi d'armes nucléaires.» (A/49/287; S/1994/894: les
italiques sont de moi.)

Les documents disponibles ne permettent pas de se faire une idée claire
des conditions dans lesquelles la conférence est parvenue à cette décision.

Cette décision des pays non alignés a été réaffirmée par la réunion des
ministres des affaires étrangères et des chefs de délégation du mouvement
des pays non alignés à la quarante-neuvième session de l’Assemblée géné-
rale, tenue au Siège de l'Organisation des Nations Unies, le 5 octobre
1994 (A/49/532; S/1994/1179, par. 34).

8. (Organisations non gouvernementales.) Je voudrais également rele-
ver un autre point. L’idée qui sous-tendait la résolution par laquelle
l’Assemblée générale (et également l'OMS) demandaient des avis consul-
tatifs avait déjà été avancée par quelques organisations non gouverne-
mentales qui avaient lancé une campagne en faveur de l'interdiction
totale des armes nucléaires, sans parvenir cependant à convaincre les
délégations des Etats siégeant à l’Assemblée générale, laquelle s’est
contentée pendant plus de dix années de voter, dans des termes similaires,
des résolutions préconisant la conclusion d’une convention sur l’interdic-
tion de l’utilisation ou de la menace de l’utilisation des armes nucléaires
(voir ci-après par. 21-24). Ayant constaté que leurs efforts étaient restés
vains, certaines organisations non gouvernementales semblent avoir
tenté d'amener l'organe judiciaire principal des Nations Unies à déclarer
Villicéité absolue des armes nucléaires, aux fins de persuader les Etats
Membres de l'Organisation de tout mettre en œuvre pour que cette
dernière décide l’interdiction complète et immédiate desdites armes.

Une déclaration faite par un observateur de l’Association internatio-
nale des médecins pour la prévention de la guerre nucléaire à l’Assemblée
mondiale de la Santé en 1993 explique peut-être les mobiles auxquels
obéissait le mouvement visant à amener la Cour internationale de Justice
à donner un avis consultatif sur la question en réponse à une demande de
l'Organisation mondiale de la Santé, sinon de l’Assemblée générale des
Nations Unies. Selon cet observateur, «il serait bon que l'OMS sollicite
un avis de la Cour internationale de Justice sur cette question».

De son côté, un observateur de la Fédération mondiale des associations
de la santé publique devait informer l’Assemblée mondiale de la Santé que:

«elle [elle-même] avait adopté à l’unanimité une résolution sur les
armes nucléaires et la santé publique qui, entre autres, demandait ins-
tamment à l’Assemblée mondiale de la Santé de solliciter un avis

113
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 336

consultatif de la Cour internationale de Justice sur ia licéité de
Vemploi d’armes nucléaires, afin de dissiper le nuage de doute juri-
dique à l’abri duquel les puissances dotées de l’arme nucléaire conti-
nuaient de s’impliquer dans ce domaine, ainsi que de fournir une base
juridique pour la création progressive d’un monde dénucléarisé ».

Je fais allusion à cette affaire dans mon opinion individuelle jointe à l’avis
de la Cour donné en réponse à la demande de l'Organisation mondiale de
la Santé (Licéité de l'utilisation des armes nucléaires par un Etat dans un
conflit armé, C.J. Recueil 1996, p. 88-96).

On prendra connaissance avec intérêt d’un autre document, en l’occur-
rence un essai publié dans un bulletin du World Government of World
Citizens, où l’on peut lire ceci notamment:

«La menace que les armes nucléaires font peser sur la survie de
VPhumanité a incité des habitants de toutes les régions du monde à
envisager de nouvelles stratégies en vue d’influencer leurs gouverne-
ments. Une de ces initiatives — le mouvement tendant à mettre les
armes nucléaires «hors la loi» — pourrait renforcer la participation
au sein des nouvelles structures de décision créées pour apporter une
solution à des problèmes mondiaux. Le projet d’une cour mondiale
se situe donc à l’avant-garde du mouvement antinucléaire.

Pour donner corps à un front uni contre l’arsenal nucléaire, plu-
sieurs organisations non gouvernementales (ONG) ... ont élaboré un
projet de cour mondiale. Ces ONG ont fait pression avec succès sur
les Etats membres «non alignés » à l’Assemblée générale des Nations
Unies et au sein de Organisation mondiale de la santé (OMS) aux
fins d’établir, conformément au droit international coutumier, /i//i-
céité des armes nucléaires.» (World Citizen News, vol. IX, n° 6,
décembre-janvier 1996; les italiques sont de moi.)

Cela donne a penser que la demande d’avis consultatif présentée par
l'Assemblée générale en 1994 trouve son origine dans des idées conçues
par certaines organisations non gouvernementales.

9. (Le projet de résolution indonésien présenté à la quarante-neuvième
session. } A la quarante-neuvième session (1994), les représentants de cer-
tains Etats se sont référés à plusieurs reprises, lors du débat général
concernant tous les points de l’ordre du jour relatifs au désarmement et à
la sécurité internationale qui s’est tenu à la Première Commission entre le
17 et le 20 octobre 1994, aux décisions antérieures du mouvement des
pays non alignés mentionnées ci-dessus au paragraphe 7.

Alors que le Bénin a déclaré vouloir

«éviter toute initiative contre-productive tendant, par exemple, à
demander un avis juridique à la Cour internationale de Justice sur
des questions essentiellement politiques telles que celles de la légalité
de l'emploi ou de la menace de l’emploi des armes nucléaires»
(A/C.1/49/PV.3, p. 24),

114
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 337

les Emirats arabes unis, le Zimbabwe, la Namibie, la Tanzanie et la Malai-
sie ont pris position en faveur d’une telle initiative (A/C.1/49/PV.5-7).

Dans ces circonstances, l’Indonésie a présenté le 9 novembre 1994, au
nom des Etats Membres de l’Organisation des Nations Unies qui sont
également membres du mouvement des pays non alignés, un projet de
résolution intitulé «Demande d’avis consultatif de la Cour internationale
de Justice sur la légalité de la menace ou de emploi d’armes nucléaires»
(A/C.1/49/L.36) à la Première Commission (A/C.1/49/PV.15, p. 7). Ce
projet de résolution, qui proposait que l’Assemblée générale

«{d]écide, conformément au paragraphe 1 de l’article 96 de la
Charte, de demander à la Cour internationale de Justice de rendre
dans les meilleurs délais un avis consultatif sur la question ci-après:
«Est-il permis en droit international de recourir à la menace ou à
Putilisation d’armes nucléaires en toute circonstance?»

et qui était pratiquement identique au texte de 1993 (A/C.1/48/L.25) pro-
posé par l'Indonésie (sans que celle-ci ne demande cependant qu’il soit mis
aux voix à la quarante-huitième session (1993)) (voir ci-dessus par. 6), a
été examiné à la Première Commission, les 17 et 18 novembre 1994.

En réalité, le texte de cette question ainsi posée à la Cour, qui faisait
partie à l’origine du projet indonésien, paraît avoir été tout simplement
emprunté, même si les termes ne sont pas tout à fait identiques, aux réso-
lutions de l’Assemblée générale concernant une «Convention sur l’inter-
diction des armes nucléaires et la prévention de la guerre nucléaire» (qui
ont été adoptées régulièrement et sans faire l’objet d’aucune discussion de
fond à chaque session de l’Assemblée générale depuis 1982) qu’accompa-
gnait un projet de convention où l’on pouvait lire ceci:

«Les Etats parties à la présente Convention s’engagent solennel-
lement à n’employer ni menacer d'employer les armes nucléaires en
aucune circonstance.» (Article premier; les italiques sont de moi.)

(Voir, par exemple, la résolution 48/76 B de l’Assemblée générale et ci-
après le tableau III, n° 1-12).

10. (Pour et contre le projet indonésien.) Le représentant de la Malai-
sie a appuyé ce projet de résolution en déclarant que:

«Dans le climat actuel d’après-guerre froide, l'opinion juridique
de la Cour internationale de Justice pourrait contribuer sensiblement
à l’instauration d’un monde exempt d’armes nucléaires. Sans rem-
placer les initiatives de désarmement nucléaire, cela pourrait cepen-
dant aider à mettre en place les paramètres juridiques et moraux
dans le cadre desquels de telles initiatives pourraient être menées à
bien.» (A/C.1/49/PV.22, p. 4; les italiques sont de moi.)

Mais le Sénégal, le Chili et le Bénin ont demandé le renvoi de la discus-
sion afin de pouvoir consacrer davantage de temps à des consultations
avant le vote (ibid, p. 4-6).

115
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 338

Le représentant des Etats-Unis, après avoir affirmé que:

«il est encore plus difficile de comprendre à quoi peut servir un pro-
jet de résolution demandant un avis de ce genre à la Cour interna-
tionale de Justice cette année, alors que de nouvelles mesures sont
prises, négociées ou envisagées, pour maîtriser et éliminer les armes
nucléaires»,

a demandé instamment à ses collègues de s’abstenir ou de voter contre ce
projet de résolution (A/C.1/49/PV.22, p. 6).

Le représentant du Maroc a demandé de ne pas mettre le projet de
résolution aux voix, en faisant valoir que «le consensus au sein du mou-
vement des non-alignés s’[était] sérieusement effrité» (A/C.1/49/PV.24,
p. 6). Le représentant de l’Allemagne, s’exprimant au nom de l’Union
européenne, s’est déclaré opposé au projet de résolution en faisant valoir
que:

«[cette] résolution ne contribuerait en rien à faire avancer l’examen
des demandes par la Cour internationale de Justice; elle pourrait au
contraire nuire à l’image de la Première Commission et à celle de la
Cour. Elle pourrait également avoir des incidences plus graves encore
sur les objectifs de non-prolifération que nous poursuivons tous»,

et a regretté de n’avoir pu convaincre les auteurs du projet de résolution
de retirer celui-ci (ibid., p. 6). La Hongrie s’est associée immédiatement à
cette position.

Après que l’Indonésie et la Colombie eurent pris position contre la
motion de non-action présentée par le Maroc sur la résolution, cette
motion a été mise aux voix et a été rejetée, à la suite d’un vote enregistré,
par 67 voix contre 45, avec 15 abstentions (ibid., p. 8).

Avant le vote sur le projet de résolution indonésien, le représentant de
la Russie a expliqué que:

«la question de savoir s’il est opportun d’employer des armes nu-
cléaires est essentiellement un problème politique et non pas un
problème juridique ... Depuis l’entrée en vigueur de la Charte des
Nations Unies et du Statut de la Cour internationale de Justice, les
armes nucléaires sont considérées dans les doctrines d’Etat moins
comme un instrument de guerre que comme un moyen de prévenir
la guerre, en particulier les conflits mondiaux. Elles sont donc dif-
férentes des autres armes en ce sens qu’elles jouent un rôle poli-
tique dans le monde actuel.» (Ibid. )

Le représentant de la France a déclaré que:

«Vouloir utiliser à des fins partisanes une institution interna-
tionale aussi respectée que la Cour internationale de Justice, c’est
prendre la responsabilité grave, en la détournant de sa mission, de
porter atteinte à son crédit. Qui peut croire en effet que la question
posée est de nature juridique? Nous savons tous qu’elle est exclusive-
ment politique ... Faut-il rappeler ici que, pour la première fois depuis

116
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 339

l'apparition de l’arme nucléaire, l’ensemble de la communauté inter-
nationale s’est engagée dans la négociation multilatérale d’un traité —
universel et vérifiable d’interdiction complète des essais nucléaires et
que des progrès importants ont déjà été enregistrés à Genève?»
(A/C.1/49/PV.24, p. 8-9.)

Le représentant du Royaume-Uni a déclaré que:

«le projet de résolution … risque d’être perçu comme une tentative
délibérée d’exercer une pression politique sur la Cour pour influen-
cer sa réponse … Deuxièmement, le projet de résolution ne peut en
rien favoriser les différentes initiatives diplomatiques positives entre-
prises actuellement en matière de désarmement nucléaire, de maîtrise
des armements et de non-prolifération, notamment au sujet d’un
traité d'interdiction complète des essais … Troisièmement, le projet
de résolution ne peut contribuer en rien à la paix et à la sécurité dans
le monde ... Quatrièmement, ce projet de résolution risque de servir
les intérêts de ceux qui souhaitent détourner l’attention de la désta-
bilisation qu’engendre l’accumulation des armes classiques et des
programmes clandestins dont le but est de permettre l’acquisition
d’armes de destruction massive et de mettre au point des systèmes de
vecteurs.» (Jbid., p. 9-10.)

Le représentant de l'Allemagne (s'exprimant au nom de l’Union euro-
péenne) a réaffirmé que l’Union européenne et son propre pays ne pou-
vaient pas appuyer le projet de résolution (ibid., p. 9). Le représentant de
Malte a fait part de son opposition en ces termes:

«nous avons, dans le cadre du mouvement des pays non alignés dont
nous sommes membres, soulevé la question du retrait du projet de
résolution. Malheureusement, le mouvement n’a pas donné suite à
notre demande.» (fbid., p. 9.)

Le représentant des Emirats arabes unis a déclaré qu’il ne participerait
pas au vote (ibid., p. 10) et le représentant du Bénin a apporté de nou-
veau son appui à la motion présentée par le Maroc (ibid., p. 10-11).

Par ailleurs, les représentants de l'Iran et du Mexique ont appuyé le
projet de résolution (ibid., p. 10).

11. {Adoption du projet indonésien.) Le projet de résolution proposé
par l’Indonésie (au nom du mouvement des pays non alignés) a été
adopté par la Première Commission, le 7 décembre 1994, à issue d’un
vote enregistré, par 77 voix contre 33, avec 21 abstentions (ibid., p. 14).

Après le vote, le représentant du Canada, qui s’était abstenu, a expliqué
que:

«Le Canada craint ... que le processus de demande d’avis consul-
tatif de la Cour internationale n’ait, en en détournant l’attention,
une incidence négative sur certaines des négociations en cours.»
({bid., p. 15.)

117
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 340

Le représentant de I’Australie, qui s’était abstenu également lors du vote,
a expliqué que:

«[L’Australie] craint que la demande d’avis consultatif à la Cour
internationale de Justice sur cette question n’ait sur les initiatives
prises pour faire avancer le processus de désarmement nucléaire
un effet plus négatif que positif. Dans l’ensemble, la question,
selon nous, ne se prête pas à un jugement. Elle outrepasse un champ
défini d’enquéte judiciaire et entre dans les domaines plus vastes
des doctrines des Etats en matière de politique et de sécurité.»
(A/C1/49/PV.24, p. 15.)

Le représentant de la Suède, qui s'était abstenu également lors du vote,
a estimé que «l’emploi d’armes nucléaires est contraire au droit interna-
tional» et souhaité que «la situation juridique soit éclaircie aussitôt que
possible par la Cour», tout en précisant cependant que cette vue se fon-
dait simplement sur un rapport du Parlement suédois (ibid., p. 16.)

Toujours dans le cadre des explications de vote, le représentant du
Chili a déclaré qu’il avait voté pour le projet de résolution, sa délégation
ayant jugé approprié de se maintenir dans le courant majoritaire du mou-
vement des pays non alignés (A/C.1/49/PV.25, p. 1). Expliquant son abs-
tention lors du vote, le représentant du Japon a déclaré ceci:

«vu la situation internationale actuelle, le fait de continuer d’exami-
ner la question de la légalité de l’utilisation des armes nucléaires
risque de provoquer un affrontement entre les pays. Le Japon estime
par conséquent qu’il convient plutôt de promouvoir régulièrement
des mesures de désarmement réalistes et spécifiques.» (Jbid., p. 2.)

Le représentant de la Chine a déclaré qu'il n’avait pas pris part au vote
sur le projet de résolution et a émis l’espoir que:

«tout en plaidant la cause du désarmement nucléaire et de la préven-
tion d’une guerre nucléaire, l Assemblée générale des Nations Unies,
la Première Commission, la Commission du désarmement et la
Conférence du désarmement continueront, comme par le passé, à
jouer un rôle important à cet égard» (ibid., p. 5).

12. (Ce que je pense en général du débat à la Première Commission.)
Je tiens à faire observer qu’en dépit de l’appui dont a bénéficié le projet
de résolution proposé par l'Indonésie, aucun des délégués qui avaient
soutenu la résolution n’a vraiment expliqué pourquoi la lex lata concer-
nant «la menace ou l’emploi d’armes nucléaires» nécessiterait, à partir de
1994, une clarification par la Cour internationale de Justice. Aucun argu-
ment positif à l’appui de la demande n’a été donné par aucun des délé-
gués qui s’étaient prononcés en faveur de la proposition indonésienne. La
plupart des déclarations faites à la Première Commission par un certain
nombre de ces délégués paraissent plutôt devoir être assimilées à des
appels à l’élimination des armes nucléaires.

En outre, aucun des Etats Membres n’a vraiment examiné à l’Assem-

118
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 341

blée générale la substance ou le libellé de la question à poser à la Cour, à
savoir: «Est-il permis en droit international de recourir à la menace ou à
l'emploi d’armes nucléaires en toute circonstance?» Aucun des délégués à
la Première Commission n’a posé la question de savoir en quoi consistait
la «menace» des armes nucléaires, par rapport à la «menace de l’utilisa-
tion» (une expression que l’on trouve dans maintes résolutions de l'ONU),
et si la «menace» visait la «possession» ou la «fabrication» d’armes
nucléaires, ainsi que la question du sens à donner à l’expression «en toute
circonstance». I] demeure cependant que le projet de résolution indoné-
sien a été adopté à la majorité à la Première Commission.

13. (Séance plénière de l’Assemblée générale.) Le projet de résolution
adopté par la Première Commission le 7 décembre 1994 par 77 voix
contre 33, avec 21 abstentions (comme indiqué ci-dessus au para-
graphe 11) a été examiné en séance plénière le 15 décembre 1994 et
adopté à l’issue d’un vote enregistré par 78 voix contre 43, avec 38 abs-
tentions, en tant que résolution 49/75 K (voir ci-après tableau I). Les
Etats-Unis, la France, le Royaume-Uni et la Russie figuraient parmi les
Etats ayant voté contre l’adoption, et la Chine n’a pas pris part au vote.
A l'exception de la Nouvelle-Zélande et de Saint-Marin, aucun pays du
groupe des Etats d'Europe occidentale et autres Etats n’a voté en faveur
de la résolution.

14. (Conclusion.) Yai ainsi établi que la «question», qui me paraît
elle-même inadéquate en tant que demande d’avis consultatif à la Cour
en application du paragraphe 1 de l’article 96 de la Charte des Nations
Unies (comme expliqué ci-dessus au paragraphe 3), a été rédigée sans être
accompagnée d’un exposé des motifs approprié qui démontre qu'il était
vraiment nécessaire de demander à la Cour de se prononcer sur «la licéité
ou l’illicéité» de «la menace ou de l’emploi» (voire de «l’utilisation ou de
la menace de l’utilisation») d’armes nucléaires ou, d’une manière plus
générale, des armes nucléaires elles-mêmes. Il est certain que la demande
ne traduisait pas un consensus significatif des Etats Membres de l’Orga-
nisation ni même de ceux d’entre eux qui sont également membres du
mouvement des pays non alignés.

TABLEAU I
[Note: Les Etats dotés d'armes nucléaires au sens du traité sur la non-prolifération
sont en italiques ; la lettre « R» indique un vote enregistré. |

Vote sur la résolution 1994
demandant un avis consultatif à la Cour

Quarante-neuvième session (1994)

A/C.1/49/L.36: projet de résolution ayant pour auteur l’Indonésie (au nom des
Etats Membres de l'Organisation qui sont membres également du mouve-
ment des pays non alignés).

A/RES/49/75 K: résolution adoptée le 15 décembre 1994 par R78-43-38.

Votent pour: (78) {les noms des Etats ne sont pas reproduits].

119
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 342

Votent contre: (43) Albanie, Allemagne, Andorre, Argentine, Belgique, Bé-
nin, Bulgarie, Cambodge, Comores, Côte d’Ivoire, Danemark, Djibouti,
Espagne, Estonie, Etats-Unis, ex-République yougoslave de Macédoine,
Fédération de Russie, Finlande, France, Gabon, Géorgie, Grèce, Hongrie,
Islande, Israël, Italie, Lettonie, Luxembourg, Malte, Mauritanie, Monaco,
Pays-Bas, Pologne, Portugal, République tchèque, République de Corée, .
Roumanie, Royaume-Uni, Sénégal, Slovaquie, Slovénie, Tadjikistan, Turquie.

S’abstiennent: (38) Antigua-et-Barbuda, Arménie, Australie, Autriche,
Azerbaïdjan, Bahreïn, Bélarus, Belize, Cameroun, Canada, Chili,
Croatie, Dominique, Erythrée, Ghana, Guinée, Irlande, Jamaïque, Japon,
Kazakhstan, Kirghizistan, Liechtenstein, Lituanie, Maldives, Micronésie
(Fédération des Etats de), Niger, Norvège, Ouzbékistan, République
centrafricaine, République de Moldova, Suède, Swaziland, Togo, Trinité-
et-Tobago, Tunisie, Turkménistan, Ukraine, Vanuatu.

Note: La Chine était absente lors du vote.

II. UN ASPECT DU DÉSARMEMENT NUCLÉAIRE: LES EFFORTS DEPLOYES EN

VAIN DURANT PLUSIEURS DÉCENNIES POUR ABOUTIR À UNE CONVENTION

INTERDISANT EN TOUTES CIRCONSTANCES LE RECOURS OU LA MENACE DU

RECOURS AUX ARMES NUCLÉAIRES} QUI SONT DIRECTEMENT À L'ORIGINE DE
LA DEMANDE D’AVIS

1) Déclaration sur le non-recours aux armes nucléaires
ou l'interdiction des armes nucléaires

x

15. (Historique des faits qui sont directement à l'origine de la
demande.) La résolution par laquelle l’Assemblée générale demande un
avis consultatif à la Cour a été rédigée par l'Indonésie en 1994 au nom du
mouvement des pays non alignés, comme indiqué ci-dessus au para-
graphe 9, dans les circonstances suivantes qui en sont directement à l’ori-
gine.

Vinterdiction de l'emploi des armes nucléaires, qui était souhaitée
ardemment par un groupe constitué de certains Etats Membres de l’Orga-
nisation, a été proposée à l’Assemblée générale durant plusieurs décen-
nies. L’examen de la façon dont l’idée de l’interdiction a fait son chemin
à l’Assemblée générale des Nations Unies doit permettre de dégager
l'arrière-plan de la résolution 49/75 K et est extrêmement utile pour éva-
luer cette résolution, bien que la Cour ait déclaré, dans une partie de son
avis dont j’ai déja fait mention plus haut au paragraphe 5:

«dès lors que l’Assemblée a demandé un avis consultatif sur une
question juridique par la voie d’une résolution qu’elle a adoptée, la
Cour ne prendra pas en considération, pour déterminer s’il existe des
raisons décisives de refuser de donner cet avis, les origines ou l’his-
toire politique de la demande, ou la répartition des voix lors de
Padoption de la résolution» (avis consultatif, par. 16).

16. (La déclaration de 1961 sur l'interdiction de l'emploi des armes
nucléaires.) À sa seizième session (1961), lorsqu'elle a adopté la résolu-

120
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 343

tion 1653 (XVI) intitulée «Déclaration sur Pinterdiction de l'emploi des
armes nucléaires et thermonucléaires», l’Assemblée générale a déclaré
que:

«l’emploi d’armes nucléaires et thermonucléaires ... constitue ... une
violation directe de la Charte; ... est ... contraire aux règles du droit
international et aux lois de l’humanité; [et] ... est une guerre diri-

a

gée ... contre l’humanité en général»
et que:

«[tjout Etat qui emploie des armes nucléaires et thermonucléaires
doit être considéré comme violant la Charte des Nations Unies, agis-
sant au mépris des lois de l’humanité et commettant un crime contre
lhumanité et la civilisation».

Cette résolution a son origine dans le projet de résolution (A/C.1/
L.292), qui a été parrainé par douze Etats et présenté par l’Ethiopie.
Après une discussion approfondie, qui avait vu partisans et adversaires
exposer leurs arguments à la Première Commission, l’Assemblée plénière
a adopté la partie reprenant la déclaration susvisée, à l’issue d’un vote
enregistré, par 56 voix contre 19, avec 26 abstentions. L'ensemble de la
résolution, qui comprend la déclaration, a été adopté le 24 novembre
1961, a l’issue d’un vote enregistré, par 55 voix contre 20, avec 26 abs-
tentions (voir ci-après tableau I, n° 1).

Toutefois, l’Assemblée générale se bornait dans cette résolution à prier
le Secrétaire général de l'Organisation de consulter les gouvernements des
Etats Membres afin d’obtenir leurs vues sur la possibilité de convoquer
une conférence spéciale pour la signature d’une convention sur l’interdic-
tion de l’emploi des armes nucléaires.

17. (La première session extraordinaire consacrée au désarmement.)
Pendant près de vingt ans, aucune suite concrète n’a été donnée à la réso-
lution de 1961. Se disant «[allarmée par la menace que représente l’exis-
tence d’armes nucléaires et la poursuite de la course aux armements pour
la survie même de l'humanité», l Assemblée générale a tenu en mai-juin
1978 sa première session consacrée au désarmement, en l’occurrence la
dixième session extraordinaire (Documents officiels de l’Assemblée géné-
rale, dixième session extraordinaire, supplément n° 4; A/S-10/2). A cette
première session extraordinaire consacrée au désarmement, l’Assemblée
générale a adopté un «Document final» de près de cent trente para-
graphes comprenant un programme d’action où il est dit qu’« une conven-
tion interdisant la mise au point, la fabrication, le stockage et l’utilisation
d’armes radiologiques devrait être conclue» (ibid., par. 76). Parmi les
propositions qui ont été présentées à cette session extraordinaire pour
examen, il y avait un projet de résolution présenté par l’Ethiopie et l’Inde
intitulé «Non-recours aux armes nucléaires et prévention de la guerre
nucléaire», qui visait à obtenir que l’Assemblée générale déclare que:

«a) Le recours aux armes nucléaires constituera une violation de la
Charte des Nations Unies et un crime contre l’humanité;

121
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 344

b) Le recours aux armes nucléaires doit donc être interdit, en atten-
dant le désarmement nucléaire.» (Documents officiels de l’Assem-
blée générale, dixième session extraordinaire, supplément n° 4,
par. 125 z); A/S-10/AC.1/L.11; les italiques sont de moi.)

A cette session extraordinaire, ni ce projet de résolution ni aucun autre
projet de résolution particulier n’ont été adoptés.

18. (La résolution de 1978 intitulée « Non-recours aux armes nu-
cléaires et prévention de la guerre nucléaire».) A partir de sa trente-
troisième session (1978), qui était une session ordinaire tenue quelques
mois plus tard, l’Assemblée générale a inscrit à son ordre du jour un point
intitulé: «Examen de l'application des recommandations et décisions
adoptées par l’Assemblée générale à sa dixième session extraordinaire»
(depuis lors, ce point a été inscrit à l’ordre du jour de chaque session de
l’Assemblée générale).

Un projet de résolution (A/C.1/33/L.2), parrainé par trente-quatre
Etats et présenté par l'Inde, intitulé « Non-recours aux armes nucléaires
et prévention de la guerre nucléaire» (qui était pratiquement identique au
projet parrainé par l'Ethiopie et l’Inde à la première session extraordi-
naire consacrée au désarmement, comme indiqué ci-dessus au para-
graphe 17) a été adopté en séance plénière, le 14 décembre 1978, à l’issue
d’un vote enregistré, par 103 voix contre 18, avec 18 abstentions, en tant
que résolution 33/71 B (voir ci-après tableau IL n° 2).

Dans cette résolution de 1978, qui s'inscrit dans le droit fil de la décla-
ration de 1961, l’Assemblée générale a déclaré que:

«{l]e recours aux armes nucléaires constituera une violation de la
Charte des Nations Unies et un crime contre l’humanité [et] doit
donc être interdit, en attendant le désarmement nucléaires» (les ita-
liques sont de moi)

et a prié tous les Etats de présenter des propositions concernant le non-
recours aux armes nucléaires et la renonciation à la guerre nucléaire, afin
que la question d’une convention internationale en la matière puisse être
examinée à une session ultérieure.

On notera que c'était la première fois que l’idée de l'interdiction du
recours aux armes nucléaires était présentée dans le cadre d’une déclara-
tion faisant partie d’une résolution de l’Assemblée générale.

19. (Les résolutions de 1980 et 1981.) Par la suite, tant à la trente-
cinquième session (1980) qu’à la trente-sixième session (1981), des projets
de résolution pratiquement identiques, comprenant des déclarations sem-
blables à la résolution de 1978, qui avaient été élaborés par pratiquement
les mêmes Etats (entre vingt et trente), ont été présentés par l’Inde et ont
recueilli pratiquement le même nombre de voix, les pays votant contre et
les pays s’abstenant étant presque à chaque fois les mêmes (voir ci-après
tableau IT, n° 3 et 4).

Il faut noter cependant que l’expression «menace de l’utilisation» des
armes nucléaires et l’idée que non seulement I’« utilisation», mais aussi,

122
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 345

parallèlement, la «menace de l’utilisation» des armes nucléaires devraient
être interdites n’ont été introduites pour la première fois qu’en 1980.
L'Etat qui parrainait lesdits projets de résolution n’a pas donné d’expli-
cation et il n’y a pas eu de discussion à l’Assemblée générale aux fins
de déterminer en quoi consistait la «menace de Putilisation des armes
nucléaires ou, plus précisément, si la «possession» ou la «fabrication»
d’armes nucléaires constitueraient une «menace d’utilisation».

TABLEAU II

[Note: Les Etats dotés d'armes nucléaires au sens du traité sur la non-prolifération
sont en italiques ; la lettre « R » indique un vote enregistré.

Vote sur les déclarations de l’Assemblée générale
ayant trait à l'emploi d’armes nucléaires

I. La « Déclaration sur l'interdiction de l'emploi des armes nucléaires et ther-
monucléaires » de 1961

Seizième session (1961)

A/C.1/L.292 et Add. 1-3: projet parrainé par: (12) Ceylan, Ethiopie, Ghana,

Guinée, Indonésie, Libéria, Libye, Nigéria, Somalie, Soudan, Togo, Tunisie.

A/RES/1653 (XVI): résolution adoptée le 24 novembre 1961 par R55-20-26.

Votent pour: (55) URSS [les noms des autres Etats ne sont pas reproduits].

Votent contre: (20) Afrique du Sud, Australie, Belgique, Canada, Chine,
Costa Rica, Espagne, Etats-Unis, France, Gréce, Guatemala, Irlande,
Italie, Luxembourg, Nicaragua, Nouvelle-Zélande, Pays-Bas, Portugal,
Royaume-Uni, Turquie.

S’abstiennent: (26) Argentine, Autriche, Bolivie, Brésil,. Chili, Colombie,
Danemark, El Salvador, Equateur, Fédération de Malaisie, Finlande,
Haiti, Honduras, Iran, Islande, Israél, Norvége, Pakistan, Panama, Para-
guay, Pérou, Philippines, Suède, Thaïlande, Uruguay, Venezuela.

2. La résolution de 1978 intitulée «Non-recours aux armes nucléaires et
prévention de la guerre nucléaire »

Trente-troisième session (1978)

A/C.1/33/L.2: projet parrainé par: (34) Algérie, Argentine, Chypre, Ethiopie,
Inde, Indonésie, Malaisie, Nigéria et Yougoslavie, auxquels se sont joints
par la suite les pays ci-après: Angola, Barbade, Bhoutan, Bolivie, Burundi,
Colombie, Congo, Cuba, Egypte, Equateur, Guinée, Jordanie, Libéria,
Madagascar, Mali, Maroc, Maurice, Pérou, République-Unie du Came-
roun, République arabe syrienne, Roumanie, Sénégal, Sri Lanka, Uruguay,
Zaïre.

A/RES/33/71 B: résolution adoptée le 14 décembre 1978 par R103-18-18.
Votent pour: (103) Chine [les noms des autres Etats ne sont pas reproduits].
Votent contre: (18) Allemagne (République fédérale d’), Australie, Belgique,

Canada, Danemark, Etats-Unis, France, Grèce, Irlande, Islande, Italie,
Luxembourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-
Uni, Turquie.

123
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 346

S’abstiennent: (18) Autriche, Bulgarie, El Salvador, Espagne, Finlande, Ga-
bon, Hongrie, Israël, Japon, Mongolie, Nicaragua, Pologne, République
démocratique allemande, République socialiste soviétique d’Ukraine,
République socialiste soviétique de Biélorussie, Suède, Tchécoslovaquie,
URSS.

3. La résolution de 1980 intitulée «Non-recours aux armes nucléaires et
prévention de la guerre nucléaire »

Trente-cinquième session (1980)

A/C.1/35/L.22: projet parrainé par: (24) Algérie, Angola, Argentine, Congo,
Ethiopie, Inde, Indonésie, Jamaïque, Madagascar, Nigéria, Pérou, Rouma-
nie, Sri Lanka, Uruguay, Yougoslavie et Zaïre, auxquels se sont joints par la
suite les pays ci-après: Bhoutan, Chypre, Costa Rica, Egypte, Equateur,
Malaisie, Qatar, Yémen.

A/RES/35/152 D: résolution adoptée le 12 décembre 1980 par R112-19-14.
Votent pour: (112) Chine [les noms des autres Etats ne sont pas reproduits].
Votent contre: (19) Allemagne (République fédérale d’), Australie, Belgique,

Danemark, Etats-Unis, France, Grèce, Irlande, Islande, Israël, Italie,
Japon, Luxembourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal,
Royaume-Uni, Turquie.

S’abstiennent: (14) Autriche, Bulgarie, Canada, Espagne, Hongrie, Malawi,
Mongolie, Pologne, République démocratique allemande, République
socialiste soviétique d'Ukraine, République socialiste soviétique de Biélo-
russie, Suède, Tchécoslovaquie, URSS.

4. La résolution de 1981 intitulée « Non-recours aux armes nucléaires et
prévention de la guerre nucléaire »

Trente-sixième session (1981)

A/C.1/36/L.29: projet parrainé par: (30) Algérie, Argentine, Bahamas, Bar-
bade, Bhoutan, Chypre, Colombie, Egypte, Equateur, Ethiopie, Inde, Indo-
nésie, Jamaïque, Jordanie, Madagascar, Malaisie, Nigéria, Pérou, Rouma-
nie, Yémen et Yougoslavie, auxquels se sont joints par la suite les pays
ci-après: Bangladesh, Congo, Ghana, Guinée, Mali, Niger, Qatar, Rwanda,
Sri Lanka.

A/RES/36/92 I: résolution adoptée le 9 décembre 1981 par R121-19-6.

Votent pour: (121) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (19) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Irlande, Islande, Italie,
Japon, Luxembourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal,
Royaume-Uni, Turquie.

S’abstiennent: (6) Autriche, Comores, Finlande, Grèce, Israël, Suède.

2) Les résolutions concernant la convention sur l'interdiction
de l'utilisation des armes nucléaires adoptées entre 1982 et en 1995

20. (La deuxième session extraordinaire consacrée au désarmement. )
L'Assemblée générale, qui n’était pas satisfaite des progrès réalisés jus-

124
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 347

que-la en matière de désarmement, a tenu en juin-juillet 1982 sa deuxième
session consacrée au désarmement, en l’occurrence la douzième session
extraordinaire, et approuvé le rapport de sa commission spéciale (Docu-
ments officiels de l’Assemblée générale, douzième session extraordinaire,
supplément n° 6, A/S-12/32) en tant que «Document de clôture» de cette
session où était mentionné un projet de résolution proposé par l’Inde
(parmi de nombreux projets de résolution présentés à la session). Le pro-
jet était libellé comme suit:

«L'Assemblée générale,

Décide d'adopter une convention internationale ..., interdisant en
toutes circonstances le recours ou la menace du recours aux armes
nucléaires en attendant le désarmement nucléaire.» (A/S-12/32,
par. 20; A/S-12/AC.1/L.4; les italiques de la fin de la phrase sont de
moi.)

Le projet de «Convention sur interdiction de l’utilisation des armes
nucléaires» était annexé à ce projet de résolution. Il était libellé comme
suit:

«Les Etats parties à la présente convention,

Convaincus que toute forme de l’utilisation des armes nucléaires
constitue une violation de la Charte des Nations Unies et un crime
contre l’humanité,

Convaincus que la présente convention constituerait une étape sur
la voie de l'élimination complète des armes nucléaires en vue d’un
désarmement général et complet soumis à un contrôle international
strict et efficace,

Déterminés à poursuivre les négociations pour atteindre cet objec-
tif,

Article premier. Les Etats parties à la présente convention s’enga-
gent solennellement à ne pas utiliser ni menacer d'utiliser les armes
nucléaires en aucune circonstance.» (Les italiques sont de moi.)

En réalité, ce projet de résolution et son annexe — le projet de conven-
tion —, qui avaient été soumis initialement par l’Inde à cette session
extraordinaire consacrée au désarmement, ont été par la suite proposés
par l’Inde à chaque session ordinaire de l’Assemblée générale depuis 1982
jusqu’à 1995, comme cela sera expliqué plus loin.

21. (La résolution de 1982 intitulée « Convention sur l'interdiction de
l’utilisation des armes nucléaires ».) A l’ordre du jour de la trente-sep-
tième session (1982) de l’Assemblée générale qui s’est réunie quelques
mois après la deuxième session extraordinaire consacrée au désarmement,
c’est-à-dire à l’automne 1982, figurait un point intitulé: «Examen et

125
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 348

application du document de clôture de la douzième session extraordinaire
de l’Assemblée générale» !. Une vingtaine d’Etats ont soumis un projet de
résolution (A/C.1/37/L.4), qui a été présenté par l'Inde à la Première
Commission. Après que les coauteurs y eurent apporté quelques modifi-
cations mineures, le projet de résolution a été adopté en séance plénière le
13 décembre 1982 en tant que résolution 37/100 C intitulée: «Convention
sur l’interdiction de l’utilisation des armes nucléaires», à l’issue d’un vote
enregistré, par 117 voix contre 17, avec 8 abstentions (voir ci-après
tableau III, n° 1).
La résolution est libellée comme suit:

«L'Assemblée générale,

Réaffirmant que le recours aux armes nucléaires constituerait une
violation de la Charte des Nations Unies et un crime contre l’huma-
nite...

1. Prie le comité du désarmement d’entreprendre, en priorité, des
négociations en vue de parvenir à un accord sur une convention
internationale interdisant en toutes circonstances l'utilisation ou la
menace de l’utilisation des armes nucléaires, sur la base du texte du
projet de convention ... joint en annexe ...» (Les italiques apparais-
sant en troisième lieu et à la fin du paragraphe 1 sont de moi.)

Le projet de convention, qui avait été inclus dans le projet de résolution
indien soumis à la deuxième session extraordinaire consacrée au désar-
mement (comme cité ci-dessus au paragraphe 20), était joint à cette réso-
lution.

Il est certain que la résolution a son origine dans le projet de résolution
soumis par l’Inde a la deuxième session extraordinaire consacrée au
désarmement cette année-là. Mais contrairement à la proposition indienne
initiale, qui aurait conduit l’Assemblée générale elle-même à décider
d'adopter une convention internationale, la résolution demandait que des
négociations soient entreprises au comité du désarmement (qui a pris
depuis le nom de «conférence du désarmement») à Genève en vue de
parvenir à un accord sur une convention internationale «interdisant en
toutes circonstances l’utilisation ou la menace de l’utilisation des armes
nucléaires».

22. (L'expression « l’utilisation ou la menace de l’utilisation des armes
nucléaires en toutes circonstances ».) L'expression «l'utilisation ou la
menace de l'utilisation des armes nucléaires en toutes circonstances» (les
italiques sont de moi) a été employée pour la première fois dans une réso-

' Jusqu’à ce jour, ce point est resté inscrit à l’ordre du jour de chaque session de
PAssemblée générale, mais il a été assorti, de la trente-huitième session à la quarante-
deuxième session, d’un point subsidiaire intitulé «Convention sur l’interdiction de l’utilisa-
tion des armes nucléaires: rapport de la Commission du désarmement». A partir de la
quarante-troisiéme session, ce point subsidiaire se réfère à la convention sur l'interdiction
de l’utilisation des armes nucléaires, mais ne mentionne plus le rapport de la Commission
du désarmement.

126
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 349

lution de l’Assemblée générale en 1982. Toutefois, cette expression n’a
pas fait l’objet d’une discussion à l’Assemblée générale. En outre, elle a
été employée initialement dans le contexte d’une interdiction éventuelle à
formuler dans une future convention internationale.

Il importe de noter que le libellé de la question faisant l’objet de la
demande présentée à la Cour, à savoir: «Est-il permis en droit interna-
tional de recourir à la menace ou à l’emploi d’armes nucléaires en toute
circonstance?» (les italiques sont de moi), qui semble avoir été repris
d’une résolution de l’Assemblée générale datant de douze ans (1982), est
en fait différent, en ce que la question faisant l’objet de la demande de
1994 met en évidence la «menace» d’armes nucléaires et laisse intacte la
possibilité que ladite «menace» — non pas la «menace de l'emploi» —
soit interprétée comme désignant la «possession» ou la «fabrication» de
ces armes. Il importe encore davantage de noter que l’expression «menace
de l’utilisation» apparaissant dans la résolution de 1982 a été employée
dans un contexte tout différent, comme je l’ai expliqué plus haut, c’est-
à-dire à propos d’une convention qui devait faire ultérieurement l’objet
de négociations.

23. (De 1983 à 1995.) A la trente-huitième session (1983), l Assemblée
générale, «notant avec regret que le comité du désarmement, au cours de
sa session de 1983, n’a pu entreprendre de [telles] négociations», a réitéré
sa demande à la conférence du désarmement? à Genève

«d’entreprendre, en priorité, des négociations en vue de parvenir à
un accord sur une convention internationale interdisant en toutes
circonstances l'utilisation ou la menace de l'utilisation des armes
nucléaires, sur la base du texte du [projet de convention joint en
annexe, qui était identique à celui de 1982]»* (les italiques sont de
moi).

A chaque session de l’Assemblée générale depuis 1982 jusqu’à 1995
{trente-septième à cinquantième session), au titre du même point de
l’ordre du jour comme indiqué ci-dessus au paragraphe 21, pratique-
ment les mêmes Etats ont présenté des projets de résolution pratique-
ment identiques auxquels était joint un projet de convention qui n’a pas
changé d’un iota en quatorze ans (on notera que ces projets de réso-
lution ont toujours été présentés par l’Inde), et lesdits projets de réso-
lution ont été adoptés à l'issue d’un vote qui a donné pratiquement
les mêmes résultats (voir ci-après tableau III, n° 1-14). En réalité, le
nombre des Etats qui parrainaient le projet de résolution est resté
pratiquement constant, alors que le nombre des Etats qui votaient
contre a augmenté.

2 À compter du 7 février 1984, date d'ouverture de sa session annuelle, le comité du
désarmement a été dénommé «conférence du désarmement ».

3 L'expression «en priorité» a été abandonnée depuis la quarante-neuvième session
(1994) et le mot «éventuellement » a été inséré avant les mots «sur la base de» à partir de
la quarante-huitième session (1993).

127
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 350

24. (Des résolutions qui se suivent et qui se ressemblent.) La demande
faite par l’Assemblée générale à New York à la conférence du désarme-
ment à Genève d’entreprendre des négociations et le regret exprimé par
l’Assemblée générale que la conférence n’ait pas engagé de telles négocia-
tions pendant l’année écoulée ont été répétés de session en session jusqu’à
la cinquantième session (1995) en des termes qui n’ont pratiquement pas
changé. Le fait que les mêmes résolutions ont été reproduites pendant
cette période s'étendant sur quatorze sessions donne à penser que la
conférence du désarmement (l’ex-comité du désarmement) n’a jamais été
en mesure ou n’a jamais tenté de négocier pour parvenir à un accord sur
une convention internationale «interdisant l’utilisation ou la menace de
Putilisation des armes nucléaires en toutes circonstances». Autrement dit,
la répétition de telles résolutions ne s'est traduite par aucun effet notable.

25. {Mobiles qui sont à l’origine de la demande d'avis consultatif.)
Il apparaît que la demande d’avis consultatif de 1994, surtout si Pon
considère son libellé qui se réfère à «la menace ou à l'emploi d’armes
nucléaires en toute circonstance» (les italiques sont de moi), est due à lini-
tiative d’un groupe composé pratiquement des mêmes Etats qui, depuis
1982, n’ont cessé de parrainer les résolutions demandant la conclusion
d’«une convention internationale interdisant en toutes circonstances l’uti-
lisation ou la menace de l'utilisation des armes nucléaires» (les italiques
sont de moi) (voir ci-après tableau IJ, n° 1-14), sans qu’il y ait eu une
véritable discussion sur le sens à donner aux expressions «menace ou
emploi d'armes nucléaires» et «toute(s) circonstance(s)». I] me paraît
vraisemblable qu'aux yeux de certains des Etats qui ont parrainé la
résolution la «menace» d’armes nucléaires englobe la «fabrication» et la
«possession» d’armes nucléaires.

Or, la demande, dont on prétendait qu’elle portait sur le point de
savoir s’il [est] permis en droit international de recourir à la menace ou à
l'emploi d'armes nucléaires en toute circonstance» (les italiques sont de
moi), constituait en fait une tentative d'obtenir de la Cour qu’elle fasse
sienne un prétendu axiome juridique — il n'est pas permis en droit inter-
national de recourir à la menace (ce qui peut englober la possession ou la
fabrication) ou à l'emploi d'armes nucléaires en aucune circonstance —
afin d’ouvrir une brèche et donc d'obtenir par ce biais un accord sur la
convention qui établirait l’illicéité des armes nucléaires en tant que telles.
Il ne fait aucun doute à mes yeux que cette demande a été rédigée et
adoptée à des fins éminemment politiques qui sont étrangères à tout man-
dat juridique authentique d’une institution judiciaire. Cela n’est certaine-
ment pas compatible avec le rôle assigné à la fonction consultative essen-
tielle de la Cour, en application du paragraphe 1 de Particle 96 de la
Charte des Nations Unies.

4 Dans les résolutions des quarante-huitième et quarante-neuvième sessions, le passage
du préambule cité dans le texte a été simplifié et se lit comme suit: «n’a pu entreprendre
de négociations sur la question ».

128
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 351

TABLEAU III

[ Note. Les Etats dotés d'armes nucléaires au sens du traité sur la non-prolifération
sont en italiques ; la lettre « R» indique un vote enregistré. ]

Vote des résolutions soumises entre 1982 et 1995 sur la «Convention sur
l'interdiction de l’utilisation des armes nucléaires»

1. Trente-septième session (1982)

A/C.1/37/L.4 et Rev.1: projet parrainé par: (20) Algérie, Argentine, Bahamas,
Bangladesh, Bhoutan, Chypre, Congo, Egypte, Equateur, Ethiopie, Ghana,
Guyana, Indonésie, Jamaïque, Madagascar, Mali, Nigéria, Roumanie, You-
goslavie, Zambie.

A/RES/37/100 C: résolution adoptée le 13 décembre 1982 par R117-17-8.

Votent pour: (117) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, \slande, Italie, Luxem-
bourg, Norvége, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (8) Autriche, Finlande, Gréce, Guatemala, Irlande, Israél,
Japon, Paraguay.

2. Trente-huitiéme session (1983)

A/C.1/38/L.55: projet parrainé par: (16) Algérie, Argentine, Bahamas, Bangla-
desh, Bhoutan, Congo, Egypte, Equateur, Ethiopie, Inde, Indonésie, Mada-
gascar, Nigéria, Roumanie et Yougoslavie, auxquels s’est joint ultérieure-
ment le Viet Nam.

A/RES/38/73 G: résolution adoptée le 16 décembre 1983 par R126-17-6.

Votent pour: (126) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Islande, Italie, Luxem-
bourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (6) Autriche, Grèce, Irlande, Israël, Japon, Philippines.

3. Trente-neuvième session (1984)

A/C.1/39/L.50: projet parrainé par: (14) Algérie, Argentine, Bahamas, Bangla-
desh, Bhoutan, Egypte, Equateur, Ethiopie, Inde, Indonésie, Madagascar,
Roumanie, Viet Nam, Yougoslavie.

A/RES/39/63 H: résolution adoptée le 12 décembre 1984 par R128-17-5.
Votent pour: (128) Chine, URSS [les noms des autres Etats ne sont pas

reproduits].

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Islande, Italie, Luxem-
bourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (5) Autriche, Grèce, Irlande, Israël, Japon.

129
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 352

4. Quarantième session (1985)

A/C.1/40/L.26: projet parrainé par: (15) Algérie, Argentine, Bahamas, Bangla-
desh, Bhoutan, Egypte, Equateur, Ethiopie, Inde, Indonésie, Madagascar,
Nigéria, Roumanie, Viet Nam, Yougoslavie.

A/RES/40/151 F: résolution adoptée le 16 décembre 1985 par R126-17-6.

Votent pour: (126) Chine, URSS [les noms des autres Etats ne sont pas
reproduits ].

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Islande, Italie, Luxem-
bourg, Norvége, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (6) Autriche, Grèce, Grenade, Irlande, Israël, Japon.

5. Quarante et uniéme session (1986)

A/C.1/41/L.49: projet parrainé par: (13) Algérie, Argentine, Bangladesh, Bhou-
tan, Egypte, Equateur, Ethiopie, Inde, Indonésie, Madagascar, Roumanie,
Viet Nam, Yougoslavie.

A/RES/41/60 F: résolution adoptée le 3 décembre 1986 par R132-17-4.

Votent pour: (132) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Islande, Italie, Luxem-
bourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (4) Grèce, Irlande, Israël, Japon.

6. Quarante-deuxième session (1987)

A/C.1/42/L.28: projet parrainé par: (13) Algérie, Argentine, Bangladesh, Bhou-
tan, Egypte, Equateur, Ethiopie, Inde, Indonésie, Roumanie et Yougoslavie,
auxquels se sont joints par la suite les pays ci-aprés: Madagascar, Viet Nam.

A/RES/42/39 C: résolution adoptée le 30 novembre 1987 par R135-17-4.

Votent pour: (135) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Islande, Italie, Luxem-
bourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (4) Grèce, Irlande, Israël, Japon.

7. Quarante-troisième session (1988 }

A/C.1/43/L.55: projet parrainé par: (14) Algérie, Argentine, Bangladesh, Bhou-
tan, Egypte, Equateur, Ethiopie, Inde, Indonésie, Madagascar, Roumanie,
Viet Nam et Yougoslavie, auxquels s’est jointe par la suite la Malaisie.

A/RES/43/76 E: résolution adoptée le 7 décembre 1988 par R133-17-4
Votent pour: (133) Chine, URSS [les noms des autres Etats ne sont pas

reproduits].

130
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 353

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Islande, Italie, Luxem-
bourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (4) Grèce, Irlande, Israël, Japon.

8. Quarante-quatrième session (1989)

A/C.1/44/L.39: projet parrainé par: (12) Algérie, Bangladesh, Bhoutan, Egypte,
Equateur, Inde, Indonésie, Malaisie, Roumanie, Viet Nam et Yougoslavie,
auxquels s’est joint par la suite Madagascar.

A/RES/44/117 C: résolution adoptée le 15 décembre 1989 par R134-17-4.

Votent pour: (134) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (17) Allemagne (République fédérale d’), Australie, Belgique,
Canada, Danemark, Espagne, Etats-Unis, France, Islande, Italie, Luxem-
bourg, Norvège, Nouvelle-Zélande, Pays-Bas, Portugal, Royaume-Uni,
Turquie.

S’abstiennent: (4) Grèce, Irlande, Israël, Japon.

9. Quarante-cinquième session (1990)

A/C.1/45/L.25: projet parrainé par: (14) Afghanistan, Algérie, Argentine, Ban-
gladesh, Bhoutan, Egypte, Equateur, Ethiopie, Inde, Indonésie, Madagascar,
Malaisie, Viet Nam, Yougoslavie.

A/RES/45/59 B: résolution adoptée le 4 décembre 1990 par R125-17-10.
Votent pour: (125) Chine, URSS [les noms des autres Etats ne sont pas

reproduits].

Votent contre: (17) Allemagne, Australie, Belgique, Canada, Danemark,
Espagne, Etats-Unis, France, Islande, Italie, Luxembourg, Norvège, Nou-
velle-Zélande, Pays-Bas, Portugal, Royaume-Uni, Turquie.

S’abstiennent: (10) Bulgarie, Grèce, Hongrie, Irlande, Israël, Japon, Liech-
tenstein, Pologne, Roumanie, Tchécoslovaquie. |

10. Quarante-sixième session (1991)

A/C.1/46/L.20: projet parrainé par: (15) Afghanistan, Algérie, Bangladesh,
Bhoutan, Egypte, Equateur, Ethiopie, Inde, Indonésie, Madagascar, Malai-
sie, Viet Nam et Yougoslavie, auxquels se sont joints par la suite les pays
ci-après: Bolivie, République démocratique populaire lao.

A/RES/46/37 D: résolution adoptée le 6 décembre 1991 par R122-16-22.

Votent pour: (122) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (16) Allemagne, Australie, Belgique, Canada, Danemark,
Espagne, Etats-Unis, France, Italie, Luxembourg, Norvège, Nouvelle-Zé-
lande, Pays-Bas, Portugal, Royaume-Uni, Turquie.

S’abstiennent: (22) Albanie, Argentine, Autriche, Bulgarie, Estonie, Fin-
lande, Grèce, Hongrie, Iles Marshall, Irlande, Islande, Israël, Japon, Let-
tonie, Liechtenstein, Lituanie, Pologne, République de Corée, Roumanie,
Samoa, Suède, Tchécoslovaquie.

131
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 354

11. Quarante-septième session (1992)

A/C.1/47/L.33: projet parrainé par: (15) Algérie, Bangladesh, Bolivie, Costa
Rica, Egypte, Equateur, Ethiopie, Inde, Indonésie, Madagascar, Malaisie,
République démocratique populaire lao et Viet Nam, auxquels se sont joints
par la suite les pays ci-après: Bhoutan, République populaire démocratique
de Corée.

A/RES/47/53 C: résolution adoptée le 9 décembre 1992 par R126-21-21.

Votent pour: (126) Chine, URSS [les noms des autres Etats ne sont pas
reproduits].

Votent contre: (21) Allemagne, Australie, Belgique, Bulgarie, Canada, Dane-
mark, Espagne, Etats-Unis, France, Hongrie, Islande, Italie, Luxembourg,
Norvège, Nouvelle-Zélande, Pays-Bas, Pologne, Portugal, Royaume-Uni,
Tchécoslovaquie, Turquie.

S’abstiennent: (21) Arménie, Autriche, Estonie, Finlande, Grèce, Iles Mar-
shall, Iles Salomon, Irlande, Israël, Japon, Lettonie, Liechtenstein, Litua-
nie, Malte, République de Moldova, République de Corée, Roumanie,
Saint-Marin, Samoa, Slovénie, Suède.

12. Quarante-huitième session (1993)

A/C.1/48/L.13 et Rev.l et 2: projet parrainé par: (20) Algérie, Bangladesh,
Bhoutan, Bolivie, Colombie, Costa Rica, Egypte, Equateur, Ethiopie, Inde,
Indonésie, Madagascar, Malaisie, Mexique, République populaire démocra-
tique de Corée, République démocratique populaire lao et Viet Nam, aux-
quels se sont joints par la suite les pays ci-après: Haïti, Honduras, Soudan.

A/RES/48/76 B: résolution adoptée le 16 décembre 1993 par R120-23-24.
Votent pour: (120) Chine [les noms des autres Etats ne sont pas reproduits].
Votent contre: (23) Allemagne, Andorre, Belgique, Bulgarie, Canada, Dane-

mark, Espagne, Etats-Unis, Finlande, France, Hongrie, Islande, Italie,
Luxembourg, Monaco, Norvège, Pays-Bas, Pologne, Portugal, Répu-
blique tchèque, Royaume-Uni, Slovaquie, Turquie.

S’abstiennent: (24) Albanie, Argentine, Arménie, Australie, Autriche, Esto-
nie, ex-République yougoslave de Macédoine, Fédération de Russie, Géor-
gie, Grèce, Iles Marshall, Irlande, Israël, Japon, Lettonie, Liechtenstein,
Lituanie, Malte, Nouvelle-Zélande, République de Moldova, République
de Corée, Roumanie, Slovénie, Suède.

13. Quarante-neuvième session (1994)

A/C.1/49/L.31: projet parrainé par: (20) Bangladesh, Bhoutan, Bolivie, Colom-
bie, Egypte, Equateur, Ethiopie, Honduras, Inde, Indonésie, Madagascar,
Malaisie, Mexique, Myanmar, République populaire démocratique de Corée,
République démocratique populaire lao, Soudan et Viet Nam, auxquels se
sont joints par la suite les pays ci-après: Costa Rica, Haïti.

A/RES/49/76 E: résolution adoptée le 15 décembre 1994 par R115-24-31.
Votent pour: (115) Chine [les noms des autres Etats ne sont pas reproduits].
Votent contre: (24) Allemagne, Andorre, Belgique, Canada, Danemark,

Espagne, Etats-Unis, Finlande, France, Grèce, Hongrie, Islande, Italie,

Luxembourg, Monaco, Norvège, Pays-Bas, Pologne, Portugal, Répu-

blique tchèque, Roumanie, Royaume-Uni, Slovaquie, Turquie.
S’abstiennent: (31) Albanie, Argentine, Arménie, Australie, Autriche, Béla-

132
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 355

rus, Bulgarie, Croatie, Estonie, ex-République yougoslave de Macédoine,
Fédération de Russie, Fidji, Géorgie, Iles Marshall, Irlande, Israël, Japon,
Kazakhstan, Lettonie, Liechtenstein, Lituanie, Malte, Micronésie (Etats
fédérés de), Nouvelle-Zélande, République de Moldova, République de
Corée, Samoa, Slovénie, Suède, Tadjikistan, Ukraine.

14. Cinquantième session (1995)

A/C.1/50/L.47: projet parrainé par: (28) Bangladesh, Belize, Bhoutan, Bolivie,
Botswana, Brunéi Darussalam, Colombie, Egypte, Equateur, Ethiopie, Haïti,
Inde, Indonésie, Iran (République islamique d’), Kenya, Madagascar, Malai-
sie, Malawi, Mexique, Micronésie (Etats fédérés de), Myanmar, Népal, Nigé-
ria, Philippines, République populaire démocratique de Corée, République
démocratique populaire lao, Soudan, Viet Nam.

A/RES/50/71 E: résolution adoptée le 12 décembre 1995 par R108-27-28.
Votent pour: (108) Chine [les noms des autres Etats ne sont pas reproduits].
Votent contre: (27) Allemagne, Andorre, Belgique, Bulgarie, Canada, Dane-

mark, Espagne, Etats-Unis, Finlande, France, Grèce, Hongrie, Islande,
Italie, Lettonie, Lituanie, Luxembourg, Monaco, Norvège, Pays-Bas,
Pologne, Portugal, République tchèque, Roumanie, Royaume-Uni, Slo-
vaquie, Turquie.

S’abstiennent: (28) Afghanistan, Albanie, Antigua-et-Barbuda, Argentine,
Arménie, Australie, Autriche, Bahamas, Barbade, Bélarus, Croatie,
Estonie, ex-République yougoslave de Macédoine, Fédération de Russie,
Géorgie, Guinée équatoriale, Irlande, Israël, Japon, Liechtenstein, Malte,
Nouvelle-Zélande, Ouzbékistan, République de Corée, République de
Moldova, Slovénie, Suède, Ukraine.

III. UN AUTRE ASPECT DU DÉSARMEMENT NUCLÉAIRE: LE DESARMEMENT
NUCLÉAIRE À L'ÉPOQUE DE LA GUERRE FROIDE ET LA VOIE MENANT À LA
CONCLUSION DU TRAITÉ SUR LA NON-PROLIFÉRATION

1) La course aux armes nucléaires et le contrôle des armes nucléaires
‘ à l’époque de la guerre froide; l'adoption du traité
sur la non-prolifération

a) Le désarmement nucléaire

26. (La course aux armements entre les Etats-Unis et l’Union sovié-
tique.) Après le succès du premier essai d’armes nucléaires réalisé par
l'Union soviétique en 1949'et du premier essai de bombes à hydrogène
réalisé par les Etats-Unis en 1952, et bien que la France, le Royaume-Uni
et, plus tard, la Chine faisaient partie du groupe des Etats dotés d’armes
nucléaires, ces armes n’en devaient pas moins demeurer une source de fric-
tion entre les Etats-Unis et l’Union soviétique au cours de la période de
l'après-guerre connue sous le nom de guerre froide. Toutefois, parallèle-
ment à la course aux armements à laquelle ils se livraient, les Etats-Unis et
PUnion soviétique, qui étaient eux-mêmes pleinement conscients des effets
catastrophiques qu’aurait une utilisation effective des armes nucléaires,
ont reconnu la nécessité de la soumettre à certaines restrictions.

133
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 356

Alors qu’ils étaient à la recherche des moyens de parvenir à une limita-
tion, voire à un gel des armes nucléaires stratégiques, les Etats-Unis et
l’Union soviétique ont publié la déclaration commune sur les principes
convenus pour les négociations relatives au désarmement (document de
ONU portant la cote A/4879) en 1961. Cette déclaration, qui prévoyait
un processus graduel d’élimination et de suspension de la fabrication des
armes de destruction massive, comme les armes nucléaires, a marqué le
début des négociations entre les deux pays connue sous le nom de «Pour-
parlers sur la limitation des armes stratégiques» (SALT J) en 1969, qui
ont abouti à la conclusion du traité concernant la limitation des systèmes
antimissiles balistiques (traité ABM) de 1972 et a été suivie, cette même
année, par le traité SALT IJ. Le traité concernant la limitation des armes
stratégiques offensives (SALT IT) a été conclu en 1979, mais il n’a jamais
été ratifié. Les négociations dans le cadre des pourparlers sur la réduction
des armes stratégiques (START) ont commencé en 1982.

27. (Le comité, puis la conférence du désarmement à Genève.) Avec
Vaccord des Etats-Unis et de l’Union soviétique et avec l’approbation
donnée par l’Assemblée générale dans sa résolution 1722 (XVID sur la
«Question du désarmement», le comité des dix-huit puissances sur le
désarmement a été créé à Genève en 1961. Composé d’un nombre égal
d'Etats appartenant à chaque bloc — c’est-à-dire cinq Etats de chacun
des deux bloc, auxquels s’ajoutaient huit pays non alignés — le comité
était conçu comme un forum pour le désarmement mondial. En 1969, il
est devenu la conférence du comité du désarmement (CCD) dont fai-
saient partie vingt-six Etats (ce nombre a été porté à trente et un en
1975); conformément à la décision de la première session extraordinaire
de l’Assemblée générale des Nations Unies consacrée au désarmement en
1978, la CCD, qui se composait alors de quarante Etats, dont les cinq
Etats dotés de l’arme nucléaire, a pris le nom de «comité du désarme-
ment», lequel est devenu en 1984 la «conférence du désarmement»,
organe où sont menées les négociations sur le désarmement.

28. (Traité sur l'interdiction partielle des essais (nucléaires).) Dans
un contexte international marqué notamment par la crise des missiles de
Cuba en octobre 1962, et avec Vaccord des Etats-Unis et de l'Union
soviétique, le traité interdisant les essais d’armes nucléaires dans l’atmo-
sphère, dans l’espace extra-atmosphérique et sous l’eau (traité sur l’inter-
diction partielle des essais (nucléaires)), auquel étaient parties à l’origine
les Etats-Unis, PUnion soviétique et le Royaume-Uni, a été signé a Mos-
cou le 5 août 1963. Les signataires se sont engagés

«à interdire, à empêcher et à s’abstenir d'effectuer toute explosion expé-
rimentale d’arme nucléaire ou toute autre explosion nucléaire ... dans
atmosphère, au-delà de ses limites, y compris l’espace extra-atmosphé-
rique, ou sous l’eau, y compris les eaux territoriales ou la haute mer...»
(article premier) (Nations Unies, Recueil des traïtés, vol. 480, p. 93).

Le traité était conclu pour une durée illimitée et était ouvert à la signature
de tous les Etats. Au 1% janvier 1995, quatre-vingt-dix-neuf Etats avaient

134
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 357

ratifié le traité ou y avaient adhéré et cinq l’avaient seulement signé.
L’interdiction totale de tous les essais nucléaires, y compris les essais sou-
terrains, n’a toujours pas été décidée au moment de la rédaction de la
présente note, et des pourparlers sur le traité sur l’interdiction complète
des essais nucléaires sont en cours.

29. (La première session extraordinaire consacrée au désarmement en
1978.) D’emblée, et en collaboration étroite avec le comité des dix-huit
puissances sur le désarmement à Genève, l’Assemblée générale des
Nations Unies a adopté, pendant que les Etats-Unis et l’Union soviétique
menaient des négociations bilatérales au sujet des armes nucléaires, un
certain nombre de résolutions concernant les armes nucléaires, dont la
résolution 1653 (XVI) de 1961 concernant la «Déclaration sur l’interdic-
tion de l’emploi des armes nucléaires et thermonucléaires», dont il a été
question ci-dessus au paragraphe 16 (voir tableau D. Cette résolution de
1961, qui a suscité une forte opposition et de nettes réserves, n’en a pas
moins été considérée depuis comme un des objectifs majeurs à réaliser en
vue du désarmement nucléaire et est à l’origine d’une succession régulière
de résolutions préconisant l’adoption de la convention sur l'interdiction
de l’utilisation des armes nucléaires, sans le moindre succès jusqu’à ce
jour (voir ci-dessus par. 20-25).

Partant de l’idée que le désarmement nucléaire doit être envisagé
comme un problème lié à la paix et à la sécurité dans le monde, la pre-
mière session extraordinaire consacrée au désarmement (dixième session
extraordinaire) de l’Assemblée générale s’est tenue en mai-juin 1978 en
vue de jeter les bases d’une stratégie internationale en matière de désar-
mement visant à réaliser un désarmement général et complet assorti d’un
contrôle international efficace (voir ci-dessus par. 17).

Le document final de cette session extraordinaire énonce différents
principes, notamment la responsabilité première qu’assument les Etats
dotés d’armes nucléaires vis-à-vis du désarmement nucléaire, la nécessité
d'établir un équilibre acceptable entre les responsabilités et les obliga-
tions des Etats dotés d’armes nucléaires et ceux qui n’en possèdent pas,
la prise en considération de propositions visant à obtenir la renonciation
à l'emploi des armes nucléaires et la prévention des guerres nucléaires,
ainsi que la non-prolifération des armes nucléaires.

Selon le programme d’action figurant dans ce document final, l’objectif
ultime devrait être l'élimination complète des armes nucléaires; à cette
fin, il faut notamment encourager tous les Etats à cesser les essais d’armes
nucléaires dans le cadre d’un processus efficace de désarmement nucléaire,
inciter les Etats dotés d’armes nucléaires à donner l’assurance aux Etats
qui n’en possèdent pas qu’ils entendent s’abstenir de toute utilisation ou
menace de l’utilisation des armes nucléaires et promouvoir la création de
zones exemptes d’armes nucléaires sur la base d’accords librement conclus
entre les Etats des régions concernées.

En réponse à ce document final de la première session extraordinaire
consacrée au désarmement, l’Assemblée générale a inscrit à son ordre du
jour, depuis la trente-troisième session en 1978 jusqu’à aujourd’hui, un

135
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 358

point intitulé «Examen de l’application des recommandations et déci-
sions adoptées par l’Assemblée générale à sa dixième session extraordi-
naire».

30. (La deuxième session extraordinaire de l’Assemblée générale consa-
crée au désarmement, 1982.) Tout en ayant noté que les progrès réalisés
depuis 1978 n'avaient pas été à la hauteur des espoirs suscités par cette
session extraordinaire consacrée au désarmement, l’Assemblée générale a
décidé de tenir la deuxième session extraordinaire consacrée au désarme-
ment {la douzième session extraordinaire) en 1982 aux fins de l’examen de
l'application des recommandations et décisions qu'elle avait adoptées à
sa précédente session consacrée au désarmement en 1978 (voir ci-dessus
par. 20). Le rapport de la commission spéciale a été approuvé en tant que
document de clôture à cette session extraordinaire consacrée au désarme-
ment (A/S-12/32).

Depuis sa trente-septième session (1982) jusqu’à aujourd’hui, il y a eu
à chaque session de l’Assemblée générale un point de l’ordre du jour inti-
tulé «Examen et application du document de clôture de la douzième ses-
sion extraordinaire de l’Assemblée générale». Au titre de ce point de son
ordre du jour, l'Assemblée générale a adopté à sa trente-septième session
(1982) différentes résolutions concernant le désarmement nucléaire, parmi
lesquelles il convient de relever une résolution intitulée «Convention sur
l'interdiction de l’utilisation des armes nucléaires » (voir ci-dessus par. 21-
22). De 1982 à 1995, elle a adopté une résolution pratiquement identique
tout au long d’une période s'étendant sur quatorze sessions (voir ci-des-
sus par. 23). Au fil du temps, le nombre des Etats qui parrainaient la
résolution n’a pas augmenté, mais le nombre de ceux qui s’y opposaient
et celui des Etats qui s’abstenaient ont cra. En réalité, cette résolution,
une fois adoptée, étant restée chaque fois sans effet, l’Assemblée géné-
rale a été contrainte à chaque session de noter avec regret qu’aucun pro-
grès n’avait été réalisé au cours de l’année écoulée. Il n’y a jamais eu la
moindre discussion de fond, ni à Organisation des Nations Unies à New
York ni à la conférence du désarmement à Genève, au sujet d’une
convention interdisant en toutes circonstances lutilisation ou la menace
de l’utilisation des armes nucléaires.

b) Le clivage entre les Etats dotés d'armes nucléaires et les Etats qui
n'en détiennent pas

31. (Le traité sur la non-prolifération.) Dans l’atmosphère de détente
qui a suivi la conclusion en 1963 du traité sur l’interdiction partielle des
essais (nucléaires), les Etats-Unis et l’Union soviétique ont entrepris
d'empêcher la prolifération des armes nucléaires dans les Etats autres que
ceux qui en étaient déjà dotés. Ils ont présenté conjointement le projet de
traité sur la non-prolifération des armes nucléaires (dénommé aussi traité
sur la non-prolifération ou TNP) en juillet 1968, à Genève où les négo-
ciations multilatérales avaient été menées, avec la participation des Etats
non dotés d’armes nucléaires. Avec l’assentiment des Etats-Unis, de

136
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 359

l'Union soviétique et du Royaume-Uni, le traité sur la non-prolifération
a été ouvert à la signature de tous les Etats dans trois villes, à savoir:
Londres, Moscou et Washington (Nations Unies, Recueil des traités,
vol. 729, p. 161). Il est entré en vigueur le 5 mars 1970, après sa ratifica-
tion par les trois Etats signataires originaux et le dépôt des instruments
de ratification de quarante autres Etats signataires (la Chine et la France
n’ont ratifié le traité qu’en 1992).

Le traité établit une distinction nette entre, d’une part, les Etats dotés
d'armes nucléaires, qu’il définit comme étant ceux qui ont fabriqué ou
fait exploser une arme nucléaire ou un autre dispositif nucléaire explosif
avant le 1% janvier 1967, et qui doivent s’engager à ne pas transférer
d’armes nucléaires a des Etats non dotés d’armes nucléaires, et à n’aider,
n’encourager ni inciter aucun d’eux à fabriquer ou à acquérir des armes
nucléaires (art. I), et, d’autre part, les Etats non dotés d'armes nucléaires,
qui doivent s'engager à ne pas accepter le transfert d’armes nucléaires ou
autres dispositifs explosifs nucléaires, et à ne pas les fabriquer ni les
acquérir de quelque autre manière (art. II). Cependant, le traité impose à
tous les Etats parties, tant les Etats dotés d’armes nucléaires que les Etats
non dotés d’armes nucléaires, l’obligation de poursuivre de bonne foi des
négociations sur des mesures efficaces relatives à la cessation de la course
aux armements nucléaires et au désarmement nucléaire (art. VI). Il faut
noter aussi qu’à la première session extraordinaire de l’Assemblée géné-
rale consacrée au désarmement en 1978, les cing Etats dotés de l’arme nu-
cléaire ont donné des assurances aux Etats non dotés d’armes nucléaires
qui étaient parties au traité, en s’engageant à ne pas employer d’armes
nucléaires contre eux.

L'équilibre des pouvoirs, en ce qui concerne les armes nucléaires, allait
être maintenu entre les Etats dotés d’armes nucléaires et les Etats non
dotés d’armes nucléaires par ce traité apparemment inégal, qui traduisait
en fait la réalité des relations internationales dans les années soixante-dix
et quatre-vingt. À la fin de 1979, cent onze Etats étaient devenus parties
au traité, à la fin de 1989, ils étaient cent trente-huit. A ce jour, le traité a
été ratifié par cent quatre-vingt-deux Etats.

Vingt-cinq ans après l’entrée en vigueur du traité, en 1995, une confé-
rence devait être convoquée en vue de décider, à la majorité des parties au
traité, si celui-ci demeurerait en vigueur pour une durée indéfinie ou
serait prorogé pour une ou plusieurs périodes supplémentaires d’une
durée déterminée (art. X, par. 2).

32. (Zone dénucléarisée — Traité de Tlatelolco.) Le traité sur la non-
prolifération reconnaît le droit à un groupe quelconque d'Etats de
conclure des traités régionaux de façon à assurer l'absence totale d’armes
nucléaires sur leurs territoires respectifs (art. VII).

Le traité visant l'interdiction des armes nucléaires en Amérique latine
(plus tard, on a ajouté les mots «et dans les Caraïbes») (le traité de Tla-
telolco) a été signé le 14 février 1967 par quatorze Etats d’Amérique
latine (sept autres Etats l’ont signé par la suite) et est entré en vigueur le
22 avril 1968 (Nations Unies, Recueil des traités, vol. 634, p. 281). Le

137
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) _ 360

traité est conçu comme un instrument permanent et doit demeurer en
vigueur pour une durée indéfinie (art. 30). Il est actuellement en vigueur
entre trente Etats dans la région.

Les cinq Etats dotés de l’arme nucléaire allaient être tenus de se con-
former à ce traité du fait de leur acceptation du protocole additionnel II
par lequel ils devaient «s'engager à ne recourir ni à l'emploi d’armes
nucléaires ni à la menace de leur emploi par les parties contractantes au
traité» (art. 3). Dans des résolutions adoptées à des sessions successives
(résolution 2286 (XXII), 2456 (XXIII), etc.), l’Assemblée générale des
Nations Unies a accueilli le traité avec une satisfaction spéciale et invité
les cinq puissances dotées d’armes nucléaires à signer et à ratifier le pro-
tocole additionnel IT, en vertu duquel elles seraient liées par le traité. En
réalité, les cinq puissances dotées d’armes nucléaires avaient, l’une après
l’autre, signé et ratifié le protocole additionnel II à la fin des années
soixante-dix, mais elles avaient fait à cette occasion des déclarations où
certaines d’entre elles assortissaient leurs engagements de réserves.

33. {Traité de Rarotonga.) Après le traité de Tlatelolco, qui s’étend à
la région de l’Amérique latine, huit Etats (auxquels s’est joint par la suite
un neuvième Etat signataire) ont signé le traité sur la zone dénucléarisée
du Pacifique Sud (traité de Rarotonga) le 6 août 1985 au forum du Paci-
fique Sud. Le traité prévoit la renonciation aux dispositifs explosifs
nucléaires et doit empêcher le placement de ceux-ci par des Etats dotés
d’armes nucléaires, tout comme il doit empêcher les essais (Nations
Unies, Recueil des traités, n° 24592 du 2 janvier 1987). Le traité est entré
en vigueur le 11 décembre 1986; il a un caractère permanent et doit
demeurer en vigueur pour une durée indéfinie (art. 13). Il est actuellement
en vigueur entre douze Etats de la région.

Le protocole 2, qui visait à obtenir des cinq Etats dotés de l’arme
nucléaire qu’ils s’engagent à «ne pas utiliser ou menacer d'utiliser» un
dispositif explosif nucléaire quelconque contre des parties au traité
(art. 1), a été signé et ratifié en 1988 par la Chine et l’Union soviétique, qui
ont, l’une et l’autre, assorti leurs engagements de réserves. Ce n’est
qu’en mars 1996 que la France, le Royaume-Uni et les Etats-Unis ont
signé le traité.

2) Perpétuation du régime du TNP

a) Traité sur la non-prolifération

34. (Fin de la guerre froide.) L’effondrement des régimes d'Europe
orientale, qui a commencé avec la chute du mur de Berlin en 1989 et la
dissolution de l’Union soviétique, et qui a abouti à la fin de la guerre
froide, a eu de profondes répercussions sur la question des armes nu-
cléaires à la fin des années quatre-vingt et au début des années quatre-
vingt-dix.

35. (Attente d’un traité prévoyant l'interdiction complète des essais.)
Depuis la conclusion du traité sur l'interdiction partielle des essais

138
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 361

(nucléaires) en 1963, l’interdiction complète de tous les essais nucléaires
constitue l’impératif politique le plus important — à Genève en particu-
lier; à l’approche de 1995, il en est venu à revêtir une importance essen-
tielle aux yeux des Etats dotés d’armes nucléaires dans la perspective
d’une prorogation pour une durée indéfinie du traité sur la non-proliféra-
tion, donc de la perpétuation du régime institué par ce traité. Après
Péchec de la conférence des parties chargée de l’examen du traité sur la
non-prolifération en 1990 à la suite du conflit concernant la conclusion
du traité d’interdiction complète des essais nucléaires, l’attention s’est
portée sur ce dernier traité. Les Etats dotés d’armes nucléaires avaient
pris conscience qu’il leur faudrait, pour parvenir à proroger pour une
durée indéfinie le traité sur la non-prolifération, renoncer à tout essai
envisagé d’armes nucléaires.

En 1991, la question du «traité d'interdiction complète des essais
nucléaires» a été inscrite pour la première fois à l’ordre du jour de
l’Assemblée générale en tant que point synthétique et distinct et une pro-
position parrainée par quarante-cinq Etats a été adoptée le 6 décembre
1991 par 147 voix contre 2, avec 4 abstentions, et est devenue la résolu-
tion 46/29 intitulée «Traité d’interdiction complète des essais nucléaires»
(voir ci-après tableau IV, n° 1). Les Etats-Unis et la France ont voté
contre, tandis que la Chine et le Royaume-Uni s’abstenaient. Dans cette
résolution, l’Assemblée générale demandait à tous les Etats de n’épargner
aucun effort pour parvenir à l’interdiction complète des essais d’armes
nucléaires et demandait à la conférence du désarmement d’engager des
négociations.

36. {Négociations à Genève.) Les négociations proprement dites ont
commencé à Genève en 1992; le 9 décembre 1992, l’Assemblée générale
des Nations Unies a adopté la résolution 47/47 — qui était pratiquement
identique à la résolution précédente — par 159 voix contre 1, avec 4 abs-
tentions (voir ci-après tableau IV, n° 2). On notera que, bien que les
Etats-Unis aient voté contre, la France, à la suite d’une modification de
sa politique nationale, n’avait pas voté contre mais s’était abstenue. Les
Etats-Unis avaient eux aussi modifié leur politique en raison de l’entrée
en fonctions du président Clinton en janvier 1993 et du fait qu’il fallait
bientôt envisager de proroger le traité sur la non-prolifération. C’est ainsi
que le projet de résolution sur le «traité d’interdiction complète des essais
nucléaires», qui était parrainé par cent cinquante-sept Etats, dont les
Etats-Unis, a été adopté en 1993 sans être mis aux voix en tant que réso-
lution 48/70 (voir ci-après tableau IV, n° 3).

En fait, avec le début des négociations à la conférence du désarmement
à Genève en 1994, on s’est pris à espérer que le traité d’interdiction com-
plète des essais nucléaires pourrait être mis au point. À la quarante-neu-
vième session de l’Assemblée générale, la résolution sur ce point, qui était
parrainée pour la première fois par l’ensemble des cinq Etats dotés d'armes
nucléaires, a été adoptée le 15 décembre 1994, une fois de plus sans avoir
été mise aux voix, en tant que résolution 49/70. Dans celle-ci, l’Assemblée
générale priait instamment les Etats participant à la conférence du désar-

139
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 362

mement de négocier activement, en tant que tâche prioritaire, et de conclure
un traité universel d’interdiction complète des essais nucléaires qui contri-
bue au désarmement nucléaire et à la prévention de la prolifération des
armes nucléaires sous tous ses aspects (voir ci-après tableau IV, n° 4).

On a déclaré que, pour permettre la mise en œuvre effective de l’ar-
ticle VI du traité sur la non-prolifération, dont il a été question ci-dessus
au paragraphe 31, les négociations sur le traité d’interdiction complète
des essais nucléaires à la conférence du désarmement devaient s’achever
au plus tard en 1996. En 1995, l’Assemblée générale à sa cinquantiéme
session a adopté la résolution 50/65 sur le «Traité d'interdiction complète
des essais nucléaires», sans qu’elle ait été mise aux voix (voir ci-après ta-
bleau IV, n° 5). On espère que le traité sera conclu en 1996.

b) Prorogation pour une durée indéfinie du traité sur la non-proliféra-
tion

37. (Convocation de la Conférence.) Bien que le traité sur la non-pro-
lifération de 1968 ait été certainement considéré comme un traité inégal,
le monopole de la détention d’armes nucléaires par un nombre limité
d'Etats et la non-prolifération des armes nucléaires en dehors de ceux-ci
ont constitué pendant un certain temps le pivot de la doctrine de la dis-
suasion nucléaire. Aux termes de ce traité, une conférence devait être
convoquée en 1995 en vue de décider si le traité demeurerait en vigueur
pour une durée indéfinie, ou serait prorogé pour une ou plusieurs pé-
riodes supplémentaires d’une durée déterminée (art. X, par. 2). L’Assem-
blée générale à sa quarante-septième session (1992) a adopté, à l’issue
d’un vote enregistré, par 168 voix contre zéro et sans aucune abstention
(l'Inde a informé ensuite | Assemblée qu’elle se serait abstenue) la résolu-
tion 47/52 A, par laquelle elle a pris acte de la décision prise par les parties
au traité de constituer un comité préparatoire pour cette conférence de
1995 chargée d'examiner le traité et la question de sa prorogation, lequel
comité se réunirait en mai 1993, et a prié le Secrétaire général de fournir
Passistance qui pourrait être requise. Conformément à la décision prise
par le comité préparatoire, la conférence chargée d’examiner le traité et la
question de sa prorogation s’est tenue à New York en avril-mai 1995.

38. (Garanties de sécurité données par les Etats dotés d'armes nu-
cléaires.) La perpétuation du régime du TNP exigeait que les Etats
dotés d’armes nucléaires donnent certaines garanties aux Etats non dotés
d'armes nucléaires concernant l’emploi de ces armes. Avant la tenue de la
conférence en avril-mai 1995, chacun des cinq Etats dotés de l’arme
nucléaire a fait au début d’avril 1995 une déclaration dans laquelle il don-
nait aux Etats non dotés d’armes nucléaires qui sont parties au traité sur
la non-prolifération des armes nucléaires des garanties de sécurité aux
termes desquelles il s’engageait à ne pas employer de telles armes contre
ces Etats. Dans sa résolution 984 (1995) du 11 avril 1995, qu’il a adop-
tée à l’unanimité, le Conseil de sécurité «[a pris] note avec satisfaction
des déclarations» faites par les cinq Etats dotés de l’arme nucléaire.

140
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 363

Les garanties données par ceux-ci étaient plus ou moins identiques,
chacun des Etats déclarant qu’«il n’utilisera[it] pas d’armes nucléaires
contre les Etats non dotés d’armes nucléaires qui sont parties au TNP»
(S/1995/261, Fédération de Russie; 262, Royaume-Uni; 263, Etats-Unis;
264, France). Toutefois, la Chine a déclaré s'engager «à ne jamais
avoir recours en premier aux armes nucléaires, quelles que soient les cir-
constances» et «à n’employer ou menacer d’employer des armes nu-
cléaires contre des Etats non dotés d’armes nucléaires ou des zones
exemptes d’armes nucléaires à aucun moment et en aucune circonstance »
(S/1995/265). En fait, une garantie de sécurité analogue avait été éga-
lement donnée cinq ans plus tôt, en 1990.

39. (La prorogation pour une durée indéfinie du traité sur la non-pro-
lifération. ) La conférence, à laquelle cent soixante-quinze Etats Membres
ont participé et à laquelle dix Etats non membres ont envoyé des obser-
vateurs, a décidé que «le traité demeureralit] en vigueur pour une durée
indéfinie» (décision 3), étant donné qu’une majorité des Etats parties
au traité souhait[aiJent qu’il soit prorogé pour une durée indéfinie, con-
formément au paragraphe 2 de l’article X. Les Etats dotés d’armes
nucléaires, tout en souhaitant aller le plus loin possible sur la voie du
désarmement nucléaire et du non-recours aux armes nucléaires, n’ont
pas modifié leurs positions. De leur côté, les Etats non dotés d’armes nu-
cléaires sont convenus, tout en se félicitant des efforts déployés par les
Etats dotés d’armes nucléaires pour promouvoir le désarmement nu-
cléaire, que ceux-ci continueraient, vu leur statut privilégié, à être les
seuls Etats à détenir des armes nucléaires. L'Assemblée générale a pris
acte de la décision de la conférence dans sa résolution 50/70 Q concer-
nant la «conférence de 1995 des parties au traité sur la non-prolifé-
ration des armes nucléaires chargée d’examiner le traité et la question
de sa prorogation», qui a été adoptée le 12 décembre 1995, à Fissue d’un
vote enregistré, par 161 voix contre zéro, avec 2 abstentions seulement,
celles de l’Inde et d'Israël. |

On peut dire, dès lors, que le régime du TNP a été fermement établi au
sein de la communauté internationale.

40. {Traités créant des zones exemptes d'armes nucléaires.) A la suite
de la conclusion des traités de Tlatelolco et Rarotonga, d’autres traités
ont été conclus aux fins de créer des zones exemptes d’armes nucléaires,
conformément à l’article VIT du traité sur la non-prolifération.

En Asie du Sud-Est, un tel traité a été signé à Bangkok en décembre
1995, lors de la conférence des chefs d'Etat de Association des nations
de l’Asie du Sud-Est (ANASE), par dix Etats de cette région, et ce traité
doit demeurer un vigueur pour une durée indéfinie. Le protocole a été
ouvert à la signature des cinq Etats dotés d’armes nucléaires. La Chine et
les Etats-Unis auraient refusé de signer le protocole au motif que le traité
s'étend à la zone économique exclusive et au plateau continental de la
région.

En Afrique, où l’Afrique du Sud a renoncé à ses armes nucléaires, la
question de la création d’une zone exempte d’armes nucléaires est à

141
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 364

l’ordre du jour et l’Assemblée générale des Nations Unies à sa quarante-
neuvième session (1994) a adopté la résolution 49/138 sur la «Création
d’une zone exempte d’armes nucléaires en Afrique» dans laquelle elle prie
le Secrétaire général, agissant en consultation avec l’Organisation de
l'unité africaine, de mettre au point le texte d’un traité sur une zone
exempte d’armes nucléaires en Afrique. En juin 1995, après la décision de
proroger le traité sur la non-prolifération, la conférence des chefs d'Etat
de l’Organisation de Punité africaine a adopté le traité portant création
d’une zone exempte d’armes nucléaires en Afrique (le traité de Pelin-
daba), qui a été signé par quarante-deux Etats africains le 11 avril 1996
au Caire. La Chine, les Etats-Unis, la France et le Royaume-Uni ont
signé en même temps le protocole I par lequel ils se sont engagés à ne pas
employer ou menacer d'employer d'armes nucléaires contre les parties au
traité. Celui-ci est conclu pour une durée illimitée et doit rester en vigueur
pour une durée indéfinie.

* 41. (Conclusion. ) On peut conclure de ce qui précède que, d’une part,
le régime du TNP, qui présuppose la possession d’armes nucléaires par
les cinq Etats dotés d’armes nucléaires, a été fermement établi et que,
d’autre part, ces mêmes Etats ont donné des garanties de sécurité aux
Etats non dotés d’armes nucléaires par le biais de certaines déclara-
tions qu’ils ont faites au Conseil de sécurité. En outre, les Etats dotés
d’armes nucléaires sont tenus, dans la mesure où ils adhèrent aux pro-
tocoles annexés aux traités portant création de zones exemptes d’armes nu-
cléaires, de ne pas employer ou menacer d'employer d’armes nucléaires
contre les Etats parties à ces traités respectifs.

C’est là une réalité dont il faut tenir compte. Il est très improbable que
les Etats dotés d’armes nucléaires emploieront ces armes, même entre
eux, mais on ne peut exclure totalement la possibilité que ces armes soient
utilisées dans certaines circonstances particulières. C’est là le sens du
traité sur la non-prolifération. On admet généralement que ce régime du
TNP est un mal nécessaire dans le contexte de la sécurité internationale,
où la doctrine de la dissuasion nucléaire conserve tout son sens et sa vali-
dité.

TABLEAU IV

[Note: les Etats dotés d'armes nucléaires au sens du traité sur la non-prolifération
sont en italiques ; la lettre « R » indique un vote enregistré. ]

Résolutions de l’Assemblée générale
sur le «Traité d’interdiction complète des essais nucléaires »

I. Quarante-sixiéme session (1991)

A/C.1/46/L.4: projet parrainé par: (45) URSS [les noms des autres Etats ne
sont pas reproduits].

A/RES/46/29: résolution adoptée le 6 décembre 1991 par R147-2-4.
Votent pour: (147) URSS [les noms des autres Etats ne sont pas reproduits].
Votent contre: (2) Etats-Unis, France.

142
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 365

S’abstiennent: (4) Chine, Israël, Micronésie (Etats fédérés de), Royaume-
Uni.

2. Quarante-septième session (1992)
A/C.1/47/L.37: projet parrainé par: (99) Fédération de Russie [les noms des
autres Etats ne sont pas reproduits].
A/RES/47/47: résolution adoptée le 9 décembre 1992 par R159-1-4.
Votent pour: (159) Fédération de Russie [les noms des autres Etats ne sont
pas reproduits].
Votent contre: (1) Etats-Unis.
S’abstiennent: (4) Chine, France, Israël, Royaume-Uni.

3. Quarante-huitiéme session (1993)

A/C.1/48/L.40: projet parrainé par: (159) Etats-Unis, Fédération de Russie [les
noms des autres Etats ne sont pas reproduits].

A/RES/48/70: résolution adoptée sans étre mise aux voix le 16 décembre 1993.

4. Quarante-neuvième session (1994)

A/C.1/49/L.22/Rev.1: projet parrainé par: (87) Chine, Etats-Unis, Fédération
de Russie, France, Royaume-Uni [les noms des autres Etats ne sont pas
reproduits].

A/RES/49/70: résolution adoptée sans être mise aux voix le 15 décembre 1994.

5. Cinquantième session (1995)

A/C.1/50/L.8/Rev.1: projet parrainé par: (91) Etats-Unis, Fédération de Russie,
France, Royaume-Uni [les noms des autres Etats ne sont pas reproduits].

A/RES/50/65: résolution adoptée sans être mise aux voix le 12 décembre 1995.

3) Signification du régime du TNP dans une période où la doctrine
de la dissuasion militaire est toujours en vigueur

42. (Objectif ultime de l'élimination des armes nucléaires.) La résolu-
tion parrainée et présentée par le Japon, intitulée « Désarmement nucléaire
en vue de l'élimination définitive des armes nucléaires», a été adoptée le
15 décembre 1994 en tant que résolution 49/75 H à la quarante-neuvième
session (1994), à l’issue d’un vote enregistré, par 163 voix contre zéro,
avec 8 abstentions (voir ci-après tableau V, n° 1). Dans cette résolution,
l’Assemblée générale «exhorte les Etats qui ne sont pas parties au traité
sur la non-prolifération des armes nucléaires 4 y adhérer dés que pos-
sible» et «invite les Etats dotés d’armes nucléaires 4 poursuivre leurs
efforts visant 4 aboutir au désarmement nucléaire, avec pour objectif
ultime l'élimination des armes nucléaires dans le cadre du désarmement
général et complet» (les italiques sont de moi).

Après qu’il eut été décidé en mai 1995 de proroger le traité sur la non-
prolifération pour une durée indéfinie, l’Assemblée générale à sa cinquan-
tième session (1995) a adopté, le 12 décembre 1995, par 154 voix contre
zéro, avec 10 abstentions, la résolution 50/70 C (voir ci-après tableau V,

143
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 366

n° 2) par laquelle elle «demande aux Etats dotés d’armes nucléaires
d’avoir la volonté d’aller systématiquement et progressivement de l’avant
afin de réduire les armements nucléaires dans leur ensemble, puis de les
éliminer, et à tous les Etats d’avoir la volonté d’œuvrer pour le désarme-
ment général et complet sous un contrôle international strict et efficace»
(les italiques sont de moi).

On relèvera qu’une autre résolution, intitulée elle aussi « Désarmement
nucléaire» et qui proposait des «mesures effectives de désarmement
nucléaire en vue de l'élimination totale de ces armes, selon un calendrier
déterminé» (les italiques sont de moi), a été adoptée le même jour en tant
que résolution 50/70 P, mais avec une forte opposition, comme cela s’est
traduit dans le vote enregistré, par 103 voix contre 39, avec 17 absten-
tions (voir ci-après tableau V, n° 3).

TABLEAU V

[Note: Les Etats dotés d'armes nucléaires au sens du traité sur la non-prolifération
sont en italiques ; la lettre « R» indique un vote enregistré. ]

Résolutions de l’Assemblée générale sur le «Désarmement nucléaire
en vue de l'élimination définitive des armes nucléaires»

I. Quarante-neuvième session (1994)

A/C.1/49/L.33/Rev.1: projet parrainé par: Japon.
A/RES/49/75 H: résolution adoptée le 15 décembre 1994 par R163-0-8.

Votent pour: (163) Chine, Fédération de Russie [les noms des autres Etats ne
sont pas reproduits].

Votent contre: néant.

S’abstiennent: (8) Brésil, Cuba, Etats-Unis, France, Inde, Israël, République
populaire démocratique de Corée, Royaume-Uni.

2. Cinquantième session (1995)

A/C.I/50/L.17/Rev.2: projet parrainé par: Japon, auquel se joindront par la
suite les pays ci-après: Allemagne, Australie, Autriche, Belgique, Canada,
Danemark, Espagne, Finlande, Irlande, Islande, Italie, Malte, Norvège, Nou-
velle-Zélande, Pays-Bas, Pologne, Suède, Venezuela.

A/RES/50/70 C: résolution adoptée le 12 décembre 1995 par R154-0-10.

Votent pour: (154) Etats-Unis, Fédération de Russie, France, Royaume-Uni
[les noms des autres Etats ne sont pas reproduits].

Votent contre: néant.
S’abstiennent: (10) Algérie, Brésil, Chine, Cuba, Inde, Iran, Israël, Myan-
mar, Pakistan, République populaire démocratique de Corée.

Résolution de l’Assemblée générale sur le «Désarmement nucléaire»

3. Cinquantième session (1995)

A/C.1/50/L.46/Rev.1: projet parrainé par: (33) Algérie, Angola, Bangladesh,
Cambodge, Colombie, Cuba, Egypte, Equateur, Fidji, Ghana, Iles Marshall,

144
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 367

Inde, Indonésie, Iran (République islamique d’), Iraq, Kenya, Malaisie,

Maurice, Mexique, Mongolie, Myanmar, Nigéria, Pakistan, Papouasie-Nou-

velle-Guinée, Philippines, République-Unie de Tanzanie, République popu-

laire démocratique de Corée, Samoa, Soudan, Sri Lanka, Thaïlande, Viet

Nam, Zimbabwe.

A/RES/50/70 P: résolution adoptée le 12 décembre 1995 par R106-39-17.
Votent pour: (106) Chine [les noms des autres Etats ne sont pas reproduits].
Votent contre: (39) Albanie, Allemagne, Andorre, Argentine, Autriche,

Belgique, Bulgarie, Canada, Danemark, Espagne, Estonie, Etats-Unis,
ex-République yougoslave de Macédoine, Finlande, France, Grèce,
Hongrie, Irlande, Islande, Israël, Italie, Lettonie, Liechtenstein, Lituanie,
Luxembourg, Malte, Monaco, Norvège, Pays-Bas, Pologne, Portugal,
République tchèque, République de Moldova, Roumanie, Royaume-Uni,
Slovaquie, Slovénie, Suède, Turquie.

S’abstiennent: (17) Antigua-et-Barbuda, Arménie, Australie, Azerbaïdjan,
Bahamas, Bélarus, Bénin, Chypre, Croatie, Fédération de Russie, Géorgie,
Guinée équatoriale, Japon, Kazakhstan, Nouvelle-Zélande, République de
Corée, Ukraine.

TV. CONCLUSIONS

1) Réexamen de la demande d'avis consultatif soumise à la Cour
par l’Assemblée générale

43. (Réexamen de la demande.)En premier lieu, Jai montré que la
demande contenue dans la résolution 49/75K de l’Assemblée générale,
qui était ainsi libellée: «Est-il permis en droit international de recourir à
la menace ou à l’emploi d’armes nucléaires en toute circonstance ?», visait
ni plus ni moins, en réalité, qu'à obtenir de la Cour qu’elle entérine ce
qui, aux yeux des auteurs de la demande, était un axiome juridique selon
lequel la menace ou l’emploi d’armes nucléaires re sont en aucune cir-
constance permis en droit international, et que, dès lors, on ne se trouve
pas vraiment en présence d’une demande d’avis consultatif au sens du para-
graphe 1 de l’article 96 de la Charte des Nations Unies.

En deuxième lieu, je soutiens que la demande contient un élément
d'incertitude en ce qui concerne le sens de l’expression «menace ou
emploi d’armes nucléaires», par rapport à l'expression «l’utilisation ou la
menace de l’utilisation des armes nucléaires», et ne précise pas le sens
de la notion de «menace», ce qui amène à se poser la question de savoir
si la demande englobe ou non la possession ou la fabrication d’armes nu-
cléaires. Selon moi, 1l y a de bonnes raisons de penser, compte tenu de
l'historique de la demande, que certains Etats entendaient établir l’illi-
céité absolue des armes nucléaires en tant que telles.

En troisième lieu, comme cela ressort des travaux préparatoires de la
demande, l’adoption de cette résolution est loin d’avoir représenté un
consensus de l’Assemblée générale (voir ci-dessus par. 6-14).

44. (Les efforts déployés en vue d’un accord sur la convention interdi-
sant l’utilisation des armes nucléaires marquent le pas.) L'histoire du

145
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 368

désarmement nucléaire au sein de Organisation des Nations Unies mon-
tre que les efforts déployés en vue de la conclusion d’un traité qui inter-
dirait totalement «l’utilisation ou la menace de l’utilisation des armes
nucléaires» ont marqué le pas pendant plus de dix ans, c’est-à-dire de
1982 à 1994. L’appui dont ont bénéficié ces résolutions successives sur le
désarmement à l’Assemblée générale des Nations Unies à New York n’a
pas crû mais a plutôt diminué (voir ci-dessus tableau III); quant à la
conférence du désarmement à Genève, elle ne s’est pas efforcée de donner ,
une suite favorable à ces résolutions et n’a pas engagé de négociations en
vue de parvenir à un accord sur une telle convention.

Dans ces circonstances, un groupe d’Etats aiguillonné par une poignée
d'organisations non gouvernementales a tenté d’opérer une percée et
cherché à obtenir de la Cour qu’elle entérine un prétendu axiome juri-
dique afin d’aller de l’avant vers la conclusion d’une convention mon-
diale interdisant les armes nucléaires. I] ne fait pas de doute pour moi que
la demande a été conçue et rédigée non pas en vue de déterminer l’état du
droit international en vigueur à cet égard, mais pour essayer de promou-
voir l'élimination totale des armes nucléaires, c’est-à-dire à des fins émi-
nemment politiques. Cela explique, entre autres choses, pourquoi en
1994, la résolution 49/75 K, bien qu’elle ait été adoptée à l’Assemblée
générale avec l’appui de soixante-dix-huit Etats, s’est heurtée à Popposi-
tion de quarante-trois Etats, tandis que trente-huit Etats s’abstenaient.

45. (La réalité du régime du TNP.) La réalité de la société internatio-
nale est loin de correspondre aux souhaits exprimés par le groupe des
Etats qui ont appuyé la résolution 49/75 K. A l’époque de la guerre froide,
on considérait que le monopole des armes nucléaires détenu par cinq Etats
et la non-prolifération de ces armes au-delà de ce cercle restreint étaient
des conditions essentielles et indispensables au maintien de la paix et de la
sécurité internationales, comme l’atteste la conclusion en 1968 du traité
sur la non-prolifération qui établit une distinction nette entre les cinq
Etats dotés d’armes nucléaires et les Etats non dotés d’armes nucléaires.
La doctrine, ou la stratégie, de la dissuasion nucléaire, quel que soit le
jugement qu'on porte sur elle et quelles que soient les critiques auxquelles
elle se heurte à bien des égards, a été considérée comme la pierre angulaire
du régime du TNP, lequel a été légitimé par le droit international, tant
conventionnel que coutumier, pendant les dernières décennies.

La situation est demeurée inchangée jusqu’à ce jour, même durant la
période qui a suivi la guerre froide. En 1995, le traité sur la non-proliféra-
tion de 1968 a été prorogé pour une durée indéfinie. Dans un tel climat
international où le désarmement nucléaire est incomplet et où un désar-
mement général et complet paraît chimérique, l'interdiction totale des
armes nucléaires aurait été considérée comme un abandon de la base juri-
dique sur laquelle ce traité se fonde. Si le véritable objectif poursuivi par
la demande était l'interdiction totale des armes nucléaires, alors la ques-
tion posée en application de la résolution 49/75 K ne pouvait avoir été
posée qu’au mépris du régime du TNP légitimement en vigueur à ce
moment-là.

146
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 369

Un autre point ne doit pas être négligé non plus. Le fait est que les
Etats dotés d’armes nucléaires ont été enclins à s’engager à ne pas utiliser
ou menacer d’utiliser les armes nucléaires contre les Etats dans certaines
régions couvertes par des traités portant création de zones exemptes
d’armes nucléaires; au début de 1995, ces cinq Etats dotés d’armes
nucléaires ont donné des garanties de sécurité par le biais de déclarations
faites devant le Conseil de sécurité dans lesquelles ils se sont engagés à ne
pas utiliser ou menacer d'utiliser ces armes contre les Etats non dotés
d’armes nucléaires. Autrement dit, si de tels engagement juridiques sont
respectés, le risque de voir aujourd’hui les Etats dotés d’armes nucléaires
déclarés recourir aux armes nucléaires est minime. Dans de telles circons-
tances, il ne s’imposait pas d’urgence en 1994 de soulever la question de
la licéité ou de lillicéité des armes nucléaires.

46. {Caricature de la procédure consultative.) Dans un climat où le
régime du TNP était sur le point d’être légitimé pour une durée indéfinie,
et à une époque où il n’était guère probable de voir les cinq Etats dotés
d’armes nucléaires employer des armes nucléaires, l’Assemblée générale a
été invitée le même jour, le 15 décembre 1994, en application de la résolu-
tion 49/76E sur la «Convention sur l'interdiction de l’utilisation des
armes nucléaires», à demander à la conférence du désarmement à Genève
d’élaborer une telle convention (sans beaucoup d’espoir d’aboutir), et
également à adopter deux autres résolutions au titre du même point de
l'ordre du jour intitulé «Désarmement général et complet», l’une étant
la résolution 49/75 H, qui visait à l’élimination définitive des armes nu-
cléaires, et l’autre, la résolution 49/75 K, qui demandait à la Cour de
confirmer l’illicéité des armes nucléaires au regard du droit interna-
tional contemporain. Cela est tout à fait contradictoire. Il n’était pas néces-
saire et il n’y avait aucune justification rationnelle, dans les conditions
existant en 1994, pour que l’Assemblée générale demande un avis consul-
tatif à la Cour concernant la licéité ou l’illicéité de la menace ou de
lemploi d'armes nucléaires. J’estime qu'il s'agissait là tout simplement
d’une caricature de la procédure consultative.

2) Rôle de la fonction consultative
et pouvoir discrétionnaire de la Cour de refuser
de donner un avis consultatif

47. (Fonction de l'avis consultatif.) La Cour internationale de Justice
ne joue pas uniquement un rôle d’organe judiciaire, elle donne également
des avis consultatifs. Cependant, la fonction consultative n’est pas une
fonction qui va de soi pour quelque tribunal judiciaire que ce soit et
aucun tribunal international ne l’avait exercée avant la Cour permanente
de Justice internationale qui la exercée pour la première fois dans un cli-
mat d’incertitude et de controverse. Aujourd’hui, la fonction consultative
a été intégrée au rôle de la Cour internationale de Justice, parallèlement
à sa fonction contentieuse, mais elle continue d’être considérée à la ma-
nière d’une exception, comme une fonction accessoire de la Cour. Cela

147
MENACE OU EMPLOI D'ARMES NUCLÉAIRES (OP. DISS. ODA) 370

explique pourquoi, par opposition à la façon dont elle exerce sa juridic-
tion en matiére contentieuse, la Cour exerce sa fonction consultative lors-
qu'elle juge bon de le faire, comme cela est précisé à l’article 65 du Statut,
lequel dispose que «[IJa Cour peut donner un avis consultatif...» (les ita-
liques sont de moi).

48. (Le seul cas où la Cour permanente de Justice internationale a
refusé de donner un avis consultatif.) La Cour permanente a refusé à une
seule occasion de donner un avis, mais a agi ainsi dans l'exercice de son
pouvoir discrétionnaire. À cette époque, un rôle relativement important
était assigné à la fonction consultative en vue du règlement des différends
entre les Etats (comme dans les affaires contentieuses); dans les affaires
comportant un différend entre des Etats, un avis consultatif ne pouvait
être donné que si les Etats intéressés y consentaient. L'affaire de la Caré-
lie orientale en 1923 a revêtu une très grande importance à cet égard, car
il s’agit du seul cas où la Cour permanente a refusé de donner un avis
consultatif. Dans cette affaire, qui portait sur l'interprétation d’une décla-
ration concernant le statut d'autonomie de la Carélie orientale dans le
traité de paix de Dorpat conclu en 1920 entre la Finlande et la Russie, la
Finlande s’était adressée au Conseil de la Société des Nations aux fins
d'obtenir de lui qu’il demande un avis consultatif à la Cour. La Russie,
qui n’était pas membre de la Société des Nations, s’était opposée à cette
initiative. A la suite à la procédure engagée devant la Cour où la Russie
n'était pas représentée, la Cour a refusé de donner un avis consultatif, en
indiquant qu'elle n'était pas disposée à examiner l'affaire plus avant dans
ces conditions et en faisant valoir que selon un principe bien établi du
droit international:

«aucun Etat ne saurait être obligé de soumettre ses différends avec
les autres Etats soit à la médiation, soit à l’arbitrage, soit enfin à
n'importe quel procédé de solution pacifique, sans son consente-
ment» (C.PJ.I série B n° 5, p. 27).

Après cette affaire de la Carélie orientale, chaque fois qu'un avis
consultatif à propos d’un différend entre des Etats a été demandé à la
Cour permanente, le consentement de l'Etat concerné a été obtenu à
l'avance ou l'on était à tout le moins assuré qu'aucune des parties au dif-
férend ne s’opposerait à la procédure. On ne saurait en l'espèce invoquer
le précédent de l'affaire de la Carélie orientale telle qu’elle a été traitée
par la Cour permanente.

49. (La fonction consultative à la Cour internationale de Justice.) A ce
jour, la Cour internationale de Justice a donné vingt avis consultatifs,
dont douze l'ont été en réponse à des demandes formulées en application
de résolutions de l’Assemblée générale.

Dans sept affaires, qui ont toutes été soumises au début des activités de
la Cour, celle-ci n’a eu à connaître que de l'interprétation de la Charte
des Nations Unies elle-même ou que de questions relatives aux fonctions
de l'Organisation: Conditions de l'admission d'un Etat comme Membre
des Nations Unies (article 4 de la Charte) (1948); Réparation des dom-

148
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 371

mages subis au service des Nations Unies (1949); Compétence de l’Assem-
blée générale pour l'admission d'un Etat aux Nations Unies (1950); Effet
de jugements du Tribunal administratif des Nations Unies accordant
indemnités (1954); Procédure de vote applicable aux questions touchant
les rapports et pétitions relatifs au Territoire du Sud-Ouest africain
(1955); Admissibilité de l'audition de pétitionnaires par le Comité du Sud-
Ouest africain (1956); Certaines dépenses des Nations Unies (article 17,
paragraphe 2, de la Charte) (1962).

Contrairement à sa devancière, qui a eu à connaître le plus souvent
de différends entre Etats même dans le cadre de demandes d’avis, la Cour ac-
tuelle n’a été priée qu’en de rares occasions de donner un avis consulta-
tif dans une affaire ayant trait à un différend entre Etats, à savoir dans
les affaires concernant l’Interprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie (1950) et le Sahara occidental
(1975). Dans certaines occasions, la Cour a eu à connaître de diffé-
rends entre des organisations internationales et des Etats, comme dans
les affaires du Statut international du Sud-Ouest africain (1950) et de
l’Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de
l'accord du 26 juin 1947 relatif au Siège de l'Organisation des Nations
Unies (1988).

50. (Questions juridiques de caractère général.) En fait, depuis qu'elle
existe, la Cour actuelle n’a eu à examiner qu’en une seule occasion une
question juridique de caractère général, en l’occurrence dans l'affaire des
Réserves à la convention pour la prévention et la répression du crime de
génocide (1951) qui portait sur le sens des réserves formulées à propos
d’une convention multilatérale. Mais, en l’espèce, ce sont des considéra-
tions d’ordre pratique qui avaient incité à demander à la Cour d’exami-
ner la question de savoir si

«l'Etat qui a formulé la réserve peut être considéré comme partie à
la convention [sur le génocide] aussi longtemps qu’il maintient sa
réserve, si une ou plusieurs parties à la convention font une objection
à cette réserve, les autres parties n’en faisant pas» (C.1.J. Recueil
1951, p. 16)

et de donner un avis sur le sens de la réserve formulée à propos d’une
convention multilatérale et, plus particulièrement, sur la question concrète
de l'interprétation et de l’application de la convention sur le géno-
cide. Ainsi cette affaire est-elle toute différente de celle que nous exami-
nons ici, ou il ne se pose aucune question d’ordre pratique et où il n’y
a aucune nécessité de déterminer la licéité ou l’illicéité de la menace ou
de l'emploi d’armes nucléaires, comme je l'ai expliqué ci-dessus au para-
graphe 45.

51. (Refus de donner un avis consultatif.) En examinant la pratique, on
constate qu'aucune demande d’avis consultatif concernant une question
juridique de caractère général ne présentant aucun lien avec un différend
concret ou un problème concret appelant une solution pratique n’a jamais
été présentée à la Cour. Il est exact que la Cour actuelle, même si elle a été

149
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 372

dotée du pouvoir discrétionnaire de donner ou de refuser de donner un
avis consultatif, n’a jamais eu dans le passé l’occasion de refuser de don-
ner un avis en réponse à une demande de l’Assemblée générale. Il reste
que, dans le passé, la Cour n’a jamais reçu de demande à laquelle elle
aurait pu raisonnablement refuser de donner suite, compte tenu des cir-
constances. A cet égard, il est sans intérêt d’arguer en l’espèce que la Cour
«garde à l’esprit qu’elle ne devrait pas, en principe, refuser de donner un
avis consultatif» et qu’«[ajucun refus, fondé sur le pouvoir discrétionnaire
de la Cour, de donner suite à une demande d’avis consultatif n’a été enre-
gistré dans l’histoire de la présente Cour» (avis consultatif, par. 14).

3) Conclusions

52. {Opportunité judiciaire.) Compte tenu des circonstances et du
pouvoir discrétionnaire qu’elle a de refuser de donner un avis consultatif,
la Cour aurait dû, selon moi, pour des raisons d’opportunité judiciaire,
rejeter la demande adressée en application de la résolution 49/75 K. De
plus, il me semble qu’en l'espèce les conclusions élémentaires ou équi-
voques formulées par la Cour dans le présent avis ne répondent pas
vraiment à la demande, et je crains que ce résultat peu convaincant ne
porte atteinte à la crédibilité de la Cour.

53. (Réserve judiciaire.) En outre, je voudrais expliquer pourquoi,
selon moi, il aurait fallu rejeter la demande en l’espèce pour des raisons
de réserve judiciaire. I] est toutes sortes de questions qui pourraient être
posées à la Cour au motif qu’elles exigeraient une interprétation juridique
ou l'application du droit international en des termes généraux dans des
domaines comme le droit de la mer, le droit humanitaire et les droits de
l’homme, le droit de l’environnement, etc. Si la Cour devait décider de
donner un avis — comme en l’espéce — en répondant à une question juri-
dique de caractère général sur le point de savoir si une action donnée
serait conforme ou non au droit conventionnel ou au droit coutumier —
la question étant soulevée en l’absence de toute nécessité pratique —,
il pourrait en résulter a long terme que la Cour soit saisie d’un certain
nombre de cas hypothétiques de caractére général, ce qui risquerait de
compromettre en fin de compte sa fonction essentielle, qui est de régler
des différends internationaux sur la base du droit, et de faire de la Cour
un organe consultatif, voire législatif.

Ainsi donc, si l’on devait laisser toute latitude de poser n'importe
quelle question juridique de caractère général n’appelant pas de solu-
tion immédiate, dans des circonstances où il n’y a pas de différend ou
de nécessité pratique, la Cour risquerait d’être submergée sous un flot d’af-
faires de caractère théorique ou intellectuel, ce qui réduirait d’autant sa
capacité d’exercer sa vraie fonction en tant qu’institution judiciaire. Dans
mon opinion individuelle jointe à l’avis rendu par la Cour en réponse à la
demande de l’Assemblée mondiale de la Santé, jai exprimé la crainte
qu'il puisse être fait un mauvais usage du droit de demander un avis
consultatif, dans des termes que j'aimerais reprendre ici:

150
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 373

«je crains beaucoup personnellement que, si l’on encourage un plus
ample usage de la fonction consultative de la Cour — ce que cer-
taines autorités ont récemment préconisé à plusieurs reprises —, la
Cour pourrait bien se voir saisie de demandes d’avis consultatif plus
nombreuses, caractérisées par l’inutilité et le simplisme. Je crois fer-
mement que la Cour internationale de Justice doit être avant tout
une institution judiciaire à laquelle il incombe de résoudre les diffé-
rends de nature contentieuse entre les Etats et que l’on ne devrait
attendre d’elle ni qu’elle se comporte en législateur (même si cer-
taines évolutions du droit international sont cristallisées grâce à la
jurisprudence de la Cour) ni qu’elle exerce la fonction d’un organe
fournissant des conseils juridiques (à ceci près que la Cour peut don-
ner des avis sur des questions juridiques qui se posent dans le cadre
de l’activité des organisations internationales autorisées) dans les cas
où il n'existe ni conflit ni différend touchant à des questions juri-
diques entre des Etats ou entre des Etats et des organisations inter-
nationales.» (Licéité de l'utilisation des armes nucléaires par un Etat
dans un conflit armé, avis consultatif, C.LJ. Recueil 1996, p. 89,
par. 3.)

54. (Ma position personnelle.) Arrivé au terme de l’exposé de ma posi-
tion selon laquelle la Cour n’aurait pas dû donner un avis en l’espèce, je
voudrais souligner que je suis l’un des premiers à espérer que les armes
nucléaires pourront être éliminées complètement de la surface de la Terre
comme cela est proposé dans les résolutions 49/75 H et 50/70 C de
l’Assemblée générale, qui ont été adoptées sans aucune opposition. Tou-
tefois, une décision sur cette question dépend de négociations politiques
menées entre les Etats à Genève ou à New York et ne concerne pas notre
institution ici à La Haye, où une interprétation du droit international
existant ne peut être donnée qu’en réponse à un besoin authentique.

V. OBSERVATIONS SUPPLÉMENTAIRES
CONCERNANT MA POSITION VIS-A-VIS DU PARAGRAPHE 2
DU DISPOSITIF DU PRÉSENT AVIS CONSULTATIF

55. Tout en estimant que la Cour aurait dû refuser de donner un avis
consultatif, jai néanmoins pris part au vote sur chacun des alinéas du
dispositif de l'avis, eu égard à la règle selon laquelle aucun juge ne peut
s'abstenir lors du vote sur le dispositif de toute décision de la Cour. J’ai
agi ainsi, bien que, selon moi, les affirmations reproduites au para-
graphe 2 ne peuvent pas être interprétées comme constituant des réponses
à la question posée en application de la résolution 49/75 K et que Pali-
néa F, en particulier, concerne un point qui, selon moi, ne devrait pas
avoir sa place dans le dispositif de l’avis consultatif dès lors qu’il se borne
à reproduire l’article VI du traité sur la non-prolifération. Toutefois, j’ai
voté en faveur de tous les alinéas A à F — sauf l’alinéa E — car je peux

151
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. ODA) 374

accepter les affirmations qui y figurent. Les équivoques relevées à l’ali-
néa E confirment, comme je le soutiens, que la Cour aurait été bien avi-
sée de refuser d'emblée de donner un quelconque avis en l’espèce. Le fait
qu'elle n’a pu parvenir qu’à cette conclusion équivoque n’est guère de
nature à renforcer sa crédibilité.

(Signé) Shigeru ODA.

152
